       Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 1 of 165




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

 JANE DOE 3,                           CIVIL ACTION FILE

        Plaintiff,                     NO. 1:19-cv-03843

 v.                                    JURY TRIAL DEMANDED

 RED ROOF INNS, INC., FMW RRI   Pursuant to Fed. R. Civ. P. 38
 NC, LLC, RED ROOF
 FRANCHISING, LLC, RRI WEST
 MANAGEMENT, LLC,
 WESTMONT HOSPITALITY
 GROUP, INC., RRI III, LLC, HSI
 CHAMBLEE, LLC, SUB-SU HOTEL
 GP, LLC, WHG SU ATLANTA, LLC,
 WHG SU ATLANTA LP, CC&S
 DEVELOPMENT, LLC, ESSEX,
 LLC, KUZZINS BUFORD, LLC,
 EXTENDED STAY AMERICA,
 INC., ESA MANAGEMENT, LLC,
 ESA P PORTFOLIO, LLC, F/K/A
 BRE/ESA P PORTFOLIO, LLC, ESA
 P PORTFOLIO OPERATING
 LESSEE, LLC, AND HVM, LLC
 (“HVM”),

         Defendants.


                       SECOND AMENDED COMPLAINT




#3036874v2
          Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 2 of 165




                                          TABLE OF CONTENTS

THE PARTIES ......................................................................................................... 2

    Smyrna Red Roof ................................................................................................ 2

    Atlanta Red Roof................................................................................................. 3

    Suburban Extended Stay .................................................................................... 4

    Microtel ................................................................................................................ 5

    Extended Stay America ...................................................................................... 6

JURISDICTION & VENUE ................................................................................... 8

FACTUAL ALLEGATIONS .................................................................................. 9

    I.        THE SMYRNA RED ROOF ................................................................... 9

          A. The Trafficking of Jane Doe 3 at the Smyrna Red Roof ...................... 9

          B. The Smyrna Red Roof Defendants ....................................................... 22
             1. The Corporate Relationship between Westmont and
                Red Roof Inns, Inc. ............................................................................ 23
             2. Owners and Franchisees of the Smyrna Red Roof ........................ 26
             3. Managers of the Smyrna Red Roof ................................................. 26

    II.       THE ATLANTA RED ROOF ............................................................... 29

          A. The Sex Trafficking of Jane Doe 3 at the Atlanta Red Roof .............. 29

          B. The Atlanta Red Roof Defendants ........................................................ 34
             1. The Corporate Relationship between Westmont and
                Red Roof Inns, Inc. ............................................................................ 34
             2. Owners of the Atlanta Red Roof ...................................................... 35
             3. Managers of the Atlanta Red Roof .................................................. 36
#3036874v2
                                                              i
         Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 3 of 165




              4. Franchisors at the Atlanta Red Roof ............................................... 37

    III.      THE SUBURBAN EXTENDED STAY................................................ 38
              A. The Sex Trafficking of Jane Doe 3 at the Suburban
                 Extended Stay .................................................................................... 47

              B. The Suburban Extended Stay Defendants ...................................... 48
                 1. Owners of the Suburban Extended Stay .................................... 50
                 2. Manager of the Suburban Extended Stay ................................. 50

    IV.       THE MICROTEL INN & SUITES ...................................................... 51

              A. The Sex Trafficking of Jane Doe 3 at the Microtel ........................ 51

              B. The Microtel Defendants .................................................................. 57
                 1. Owners of the Microtel ................................................................ 58
                 2. Managers of the Microtel ............................................................ 59
                 3. The Microtel Defendants are Agents of CC&S ......................... 59

    V.        Extended Stay America .......................................................................... 61

              A. The Sex Trafficking of Jane Doe 3 at the Baton Rouge ESA ........ 61

              B. The Sex Trafficking of Jane Doe 3 at the Atlanta ESA ................. 65

     C. The ESA Defendants at the Atlanta and Baton Rouge ESAs ....... 68
          1. Owners of the Baton Rouge ESA and Atlanta ESA ................. 69
          2. Managers of the Baton Rouge ESA and Atlanta ESA .............. 69
          3. Financial Beneficiary of the Baton Rouge ESA ........................ 70
          4. The ESA Defendants are Agents of ESA Management
                and HVM ....................................................................................... 71
COUNTS ................................................................................................................. 72
Violations of the Georgia Racketeer Influenced and Corrupt Organizations
Act (Allegations Common to Counts I–II, V–VI, IX–X, XIII–XIV, XVII-
XVIII) ...................................................................................................................... 72

#3036874v2
                                                              ii
        Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 4 of 165




              A. Acts of Racketeering Activity ........................................................... 72
                 i.    Sex Trafficking in Violation of Federal Law ........................ 72
                 ii.   Sex Trafficking in Violation of State Law ............................ 72
                 iii. False Imprisonment ................................................................ 75
                 iv.   Battery ...................................................................................... 76
                 v.    Keeping a Place of Prostitution ............................................. 77
                 vi.   Pimping .................................................................................... 79

              B. The Acts of Racketeering Activity Formed a Pattern ................... 79

COUNT I – Violations of the Georgia Racketeer Influenced and Corrupt
 Organizations Act O.C.G.A. § 16-14-4(c) (Against Smyrna Red Roof
 Defendants: Westmont, RRI, Varahi, FMW, Red Roof Franchising,
 and RRI West) ..................................................................................................... 81

COUNT II – Violations of the Georgia Racketeer Influenced and Corrupt
 Organizations Act O.C.G.A. § 16-14-4(a) (Against Smyrna Red Roof
 Defendants: Westmont, RRI, Varahi, FMW, Red Roof Franchising, and
 RRI West) ............................................................................................................ 84

COUNT III – TVPRA, 18 U.S.C. § 1595 (Against Smyrna Red Roof
 Defendants: Westmont, RRI, Varahi, FMW, Red Roof Franchising, and
 RRI West) ............................................................................................................ 86

  Direct Liability .................................................................................................... 86

  Agency Liability .................................................................................................. 89

  Alter Ego/Mere Instrumentality ........................................................................ 90

  Joint Venture ....................................................................................................... 92

  Damages ............................................................................................................... 93

COUNT IV – Negligence (Against the Smyrna Red Roof Defendants:
 Westmont, RRI, Varahi, FMW, Red Roof Franchising, and RRI West) ...... 93


#3036874v2
                                                           iii
        Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 5 of 165




COUNT V – Violations of the Georgia Racketeer Influenced and Corrupt
 Organizations Act O.C.G.A. § 16-14-4(c) (Against Atlanta Red Roof
 Defendants: Westmont, RRI, RRI III, RRI West, and Red Roof
 Franchising) ......................................................................................................... 99

COUNT VI – Georgia Racketeer Influenced and Corrupt Organizations Act
 O.C.G.A. § 16-14-4(a) (Against Atlanta Red Roof Defendants: Westmont,
 RRI, RRI III, RRI West, and Red Roof Franchising)................................... 101

COUNT VII – TVPRA, 18 U.S.C. § 1595 (Against Atlanta Red Roof
 Defendants: Westmont, RRI, RRI III, RRI West, and Red Roof
 Franchising) ....................................................................................................... 103

  Direct Liability .................................................................................................. 104

  Damages ............................................................................................................. 108

COUNT VIII – Negligence (Against the Atlanta Red Roof Defendants:
 Westmont, RRI, RRI III, RRI West, and Red Roof Franchising) ............... 108

COUNT IX – Violations of the Georgia Racketeer Influenced and Corrupt
 Organizations Act O.C.G.A. § 16-14-4(c) (Against Suburban Extended
 Stay Defendants: HSI, Westmont, WHG SU LP, WHG SU LLC, and
 SUB-SU) ............................................................................................................. 114

COUNT X – Georgia Racketeer Influenced and Corrupt Organizations Act
 O.C.G.A. § 16-14-4(a) (Against Suburban Extended Stay Defendants: HSI,
 Westmont, WHG SU LP, WHG SU LLC, and SUB-SU) .............................. 117

COUNT XI – TVPRA, 18 U.S.C. § 1595 (Against Suburban Extended
 Stay Defendants: HSI, Westmont, WHG SU LP, WHG SU LLC,
 and SUB-SU) ...................................................................................................... 119

  Direct Liability .................................................................................................. 119

  Damages ............................................................................................................. 123


#3036874v2
                                                           iv
        Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 6 of 165




COUNT XII – Negligence (Against the Suburban Extended Stay
 Defendants: HSI, Westmont, WHG SU LP, WHG SU LLC, and
 SUB-SU) ............................................................................................................. 123

COUNT XIII – Violations of the Georgia Racketeer Influenced and
 Corrupt Organizations Act O.C.G.A. § 16-14-4(c) (Against Microtel
 Defendants: Kuzzins, CC&S, and Essex) ....................................................... 129

COUNT XIV – Georgia Racketeer Influenced and Corrupt
 Organizations Act O.C.G.A. § 16-14-4(a) (Against Microtel
 Defendants: Kuzzins, CC&S and Essex) ........................................................ 131

COUNT XV – TVPRA, 18 U.S.C. § 1595 (Against Microtel
 Defendants: Kuzzins, CC&S, and Essex) ...................................................... 132

  Direct Liability .................................................................................................. 133

  Damages ............................................................................................................. 136

COUNT XVI – Negligence (Against the Microtel Defendants:
 Kuzzins, CC&S, and Essex) ............................................................................. 136

COUNT XVII – Violations of the Georgia Racketeer Influenced
 and Corrupt Organizations Act O.C.G.A. § 16-14-4(c)
 (Against ESA Defendants: ESA, ESA Management, ESA Portfolio,
 ESA Operating, and HVM) .............................................................................. 141

COUNT XVIII – Georgia Racketeer Influenced and Corrupt
 Organizations Act O.C.G.A. § 16-14-4(a) (Against ESA Defendants:
 ESA, ESA Management, ESA Portfolio, ESA Operating, and HVM) ........ 143

Count XIX – TVPRA, 18 U.S.C. § 1595 (Against ESA Defendants:
 ESA, ESA Management, ESA Portfolio, ESA Operating, and HVM) ........ 145

  Direct Liability .................................................................................................. 146

  Damages ............................................................................................................. 150

#3036874v2
                                                            v
       Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 7 of 165




COUNT XX – Negligence (Against the ESA Defendants: ESA, ESA
 Management, ESA Portfolio, ESA Operating, and HVM) ........................... 150




#3036874v2
                                        vi
       Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 8 of 165




        COMES NOW Plaintiff in the above-styled action and hereby files her

Second Amended Complaint as follows:

1.      From 2009 through 2012, Plaintiff Jane Doe 3 was trafficked at hotels

around Atlanta. Sold for commercial sex out of Defendants’ hotel rooms,

Jane Doe 3 files this lawsuit against six hotels that profited from her

trafficking.

2.      These Defendants maintained hotel properties where criminal conduct

was rampant, open, and obvious. They fostered an environment that made

them ideal venues for the sex trafficking ventures that victimized Jane Doe 3.

3.      For years, while being trafficked out of the Smyrna Red Roof Inn, the

Atlanta Red Roof Inn, the Suburban Extended Stay, Microtel Inn & Suites,

and the Extended Stay Americas in Atlanta and Baton Rouge, Jane Doe 3

was tortured, beaten, drugged and raped at those locations.

4.      And even after these Defendants had every reason to know about the

prevalence of sex trafficking at their hotels, the relationship between pimps,

prostitution, and sex trafficking, and the sex trafficking ventures involving

Jane Doe 3 and others at their hotels, they continued to profit from the rent

traffickers paid to facilitate Jane Doe 3’s trafficking and victimization.

5.      Jane Doe 3 seeks to hold these Defendant hotels liable under the

Trafficking Victims Protection and Reauthorization Act, the Georgia
#3036874v2
                                        1
        Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 9 of 165




Racketeer and Influenced and Corrupt Organizations Act, and for negligence.

                                  THE PARTIES


6.      Jane Doe 3, proceeding pseudonymously,1 is a citizen of the United

States of America and a resident of the State of Georgia.

                                 Smyrna Red Roof

7.      FMW RRI NC, LLC (“FMW”) is a Delaware limited liability company

with its principal place of business in Houston, Texas. FMW may be served

with process by serving its registered agent Corporation Service Company at

40 Technology Parkway South, Suite 300, Norcross, Georgia, 30092.

8.      Red Roof Franchising, LLC (“Red Roof Franchising”) is a Delaware

limited liability company with its principal place of business in New Albany,

Ohio. Red Roof Franchising may be served with process by serving its

registered agent Corporation Service Company at 40 Technology Parkway

South, Suite 300, Norcross, GA 30092, USA.

9.      Red Roof Inns, Inc. (“RRI”) is a Delaware corporation with its principal

place of business in New Albany, Ohio. It regularly conducts business in the

State of Georgia, derives substantial revenue from services rendered in

Georgia, and has committed tortious acts or omissions both within Georgia,



1   Protective Order, Doc. 91.
#3036874v2
                                        2
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 10 of 165




and outside of Georgia resulting in injuries in Georgia. RRI may be served

with process by serving its registered agent Corporation Service Company at

40 Technology Parkway South, Suite 300, Norcross, Georgia, 30092.

10.     RRI West Management, LLC (“RRI West”) is a Delaware limited

liability company with its principal place of business in Houston, TX. RRI

West may be served with process by serving its registered agent Capitol

Services, Inc. at 1675 S State St. Suite B, Dover, DE 19901.

11.     Westmont Hospitality Group, Inc. (“Westmont”) is a Texas corporation

with its principal place of business in Houston, Texas. It regularly conducts

business in the State of Georgia, derives substantial revenue from services

rendered in Georgia, and has committed tortious acts or omissions both

within Georgia and outside of Georgia resulting in injuries in Georgia.

Westmont may be served with process by serving its registered agent Capitol

Corporate Services, Inc. at 206 E. 9th Street, Suite 1300, Austin, Texas,

78701.

12.     Collectively, Westmont, RRI, FMW, Red Roof Franchising, and RRI

West are the “Smyrna Red Roof Defendants.”

                               Atlanta Red Roof

13.     RRI III, LLC (“RRI III”) is a Delaware limited liability company with

its principal place of business in Houston, Texas. It regularly conducts
#3036874v2
                                        3
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 11 of 165




business in the State of Georgia, derives substantial revenue from services

rendered in Georgia, and has committed tortious acts or omissions both

within Georgia and outside of Georgia resulting in injuries in Georgia. RRI

III may be served with process by serving its registered agent CT Corporation

System, 289 S. Culver Street, Lawrenceville, Georgia, 30046.

14.     Collectively, RRI III, together with Westmont, RRI, RRI West, and Red

Roof Franchising, are the “Atlanta Red Roof Defendants.”

                          Suburban Extended Stay

15.     HSI Chamblee, LLC (“HSI”) is a Georgia limited liability company with

its principal place of business in Amelia Island, Florida. HSI may be served

with process by serving its registered agent, Ray Orton at 1075 Hunters

Brook Court, Atlanta, Georgia, 30319.

16.     SUB-SU Hotel GP, LLC (“SUB-SU”) is a Delaware limited liability

company with its principal place of business in Houston, Texas. SUB-SU is a

general partner of WHG SU LP and is liable for the debts of WHG SU LP. It

regularly conducts business in the State of Georgia, derives substantial

revenue from services rendered in Georgia, and has committed tortious acts

or omissions both within Georgia and outside of Georgia resulting in injuries

in Georgia. SUB-SU may be served with process by serving its registered

agent Capitol Corporate Services, Inc. at 515 East Park Avenue, 2nd Floor,
#3036874v2
                                        4
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 12 of 165




Tallahassee, Florida, 32301.

17.     WHG SU Atlanta, LLC (“WHG SU LLC”) is a Delaware limited liability

company with its principal place of business in Houston, Texas. WHG SU

LLC may be served with process by serving its registered agent Capitol

Corporate Services, Inc. at 3675 Crestwood Parkway, Suite 350, Duluth,

Georgia, 30096.

18.     WHG SU Atlanta LP (“WHG SU LP”) is a Delaware limited

partnership with its principal place of business in Houston, Texas. WHG SU

LP may be served with process by serving its registered agent Capitol

Corporate Services, Inc. at 3675 Crestwood Parkway, Suite 350, Duluth,

Georgia, 30096.

19.     Collectively, HSI, SUB-SU, WHG SU LLC, and WHG SU LP, together

with Westmont, are the “Suburban Extended Stay Defendants.”

                                   Microtel

20.     CC&S Development, LLC (“CC&S”) is a Massachusetts limited liability

company with its principal place of business in Needham, Massachusetts.

CC&S may be served with process by serving its registered agent Wayne A.

Swartz, 300 First Avenue, Suite 332, Needham, MA 02494.

21.     Essex, LLC (“Essex”) is a New York limited liability company with its

principal place of business in Rochester, NY. Essex may be served with
#3036874v2
                                        5
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 13 of 165




process by serving its registered agent Incorporating Services, Ltd at 900 Old

Roswell Lakes Parkway, Suite 310, Roswell, GA, 30076.

22.     Kuzzins Buford, LLC (“Kuzzins”) is a Georgia limited liability company

with its principal place of business in Needham, Massachusetts. Kuzzins

may be served with process by serving its registered agent Corporation

Service Company, 40 Technology Parkway South, Suite 300, Norcross,

Georgia 30092.

23.     Collectively, CC&S, Essex, and Kuzzins are the “Microtel Defendants.”

24.     For all Defendants and Defendant groups, whenever reference is made

in this complaint to any act, deed, or conduct of a Defendant’s agents,

employees, or representatives, the allegation is that the agent, employee, or

representative was actively engaged in the management, direction, control, or

transaction of the ordinary business and affairs of the Defendant.

                           Extended Stay America

25.     Extended Stay America, Inc. (“ESA”) is a Delaware corporation with its

principal place of business in Charlotte, North Carolina. It regularly

conducts business in the State of Georgia, derives substantial revenue from

services rendered in Georgia, and has committed tortious acts or omissions

both within Georgia and outside of Georgia resulting in injuries in Georgia.

Extended Stay America may be served with service of process by serving its
#3036874v2
                                       6
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 14 of 165




registered agent for service, National Registered Agents, Inc., 160 Greentree

Dr. Ste. 101, Dover, Delaware, 19904.

26.     ESA Management, LLC (“ESA Management”) is a Delaware limited

liability company with its principal place of business in Charlotte, North

Carolina. It regularly conducts business in the State of Georgia, derives

substantial revenue from services rendered in Georgia, and has committed

tortious acts or omissions both within Georgia, and outside of Georgia

resulting in injuries in Georgia. Extended Stay Management may be served

with service of process by serving its registered agent for service, National

Registered Agents, Inc., 289 S. Culver Street, Lawrenceville, Georgia, 30046.

27.     ESA P Portfolio, LLC, f/k/a BRE/ESA P Portfolio, LLC (“ESA Portfolio”)

is a Delaware limited liability company that regularly conducts business in

the State of Georgia with its principal place of business in Charlotte, North

Carolina. ESA Portfolio may be served with service of process by serving its

registered agent for service, National Registered Agents, Inc., 289 S. Culver

Street, Lawrenceville, Georgia, 30046.

28.     ESA P Portfolio Operating Lessee, LLC (“ESA Operating”), is a

Delaware limited liability company with its principal place of business in

Charlotte, North Carolina. Extended Stay Operating may be served with



#3036874v2
                                         7
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 15 of 165




service of process by serving its registered agent for service, National

Registered Agents, Inc., 289 S. Culver Street, Lawrenceville, Georgia, 30046.

29.     HVM, LLC (“HVM”) is a Delaware limited liability company with its

principal place of business in Charlotte, North Carolina. HVM may be served

with service of process by serving its registered agent for service, National

Registered Agents, Inc. at 289 S. Culver Street, Lawrenceville, Georgia

30046.

                          JURISDICTION & VENUE

30.     This Court has subject matter jurisdiction over this lawsuit pursuant to

28 U.S.C. § 1331 because Plaintiff asserts claims arising under 18 U.S.C.

1595(a), and pursuant to 28 U.S.C. § 1367 because Plaintiff’s state law claims

form part of the same case or controversy as her federal law claims.

31.     Defendants are subject to personal jurisdiction in this district and

division.

32.     Venue is proper in this district pursuant to 28 U.S.C. § 1391 because a

substantial part of the events or omissions giving rise to the claims asserted

in this action occurred in the judicial district where this action is brought.




#3036874v2
                                         8
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 16 of 165




                         FACTUAL ALLEGATIONS

I.      THE SMYRNA RED ROOF

        A.   The Trafficking of Jane Doe 3 at the Smyrna Red Roof.

33.     From about 2010 to 2012, Jane Doe 3 was trafficked out of hotel rooms

at the Smyrna Red Roof, a Red Roof Inn located at 2200 Corporate Plaza,

Smyrna, Georgia 30080 (“Smyrna Red Roof”).

34.     When she was trafficked out of the Smyrna Red Roof, Jane Doe 3 was

forced to have sex with about 10 men per day. The foot traffic of men to the

hotel room in which Jane Doe 3 stayed evidenced trafficking. Jane Doe 3 also

witnessed other trafficking victims at the Smyrna Red Roof and was

trafficked there with Jane Doe 1 and Jane Doe 4, among others.

35.     At a point in time, most of the Smyrna Red Roof’s business came from

traffickers renting hotel rooms. There were 10–12 different traffickers

staying at the Smyrna Red Roof at the same time, with some traffickers

controlling 4–5 victims at a time at the hotel. The Smyrna Red Roof was full

of girls hanging over balconies to advertise, and traffickers directing

commercial sex buyers to hotel rooms. Commercial sex buyers were present

regardless of the time of day. There were often more than 100 buyers at the

hotel in a single day. Hotel employees also saw traffickers openly beat

victims in the public parking lot.
#3036874v2
                                       9
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 17 of 165




36.     The Smyrna Red Roof did not attempt to disguise the bustling sex trade

taking place on its property. Instead, it prominently displayed a sign at the

front desk and night window reading: “NO REFUNDS AFTER 15

MINUTES.”




37.     The “NO REFUNDS AFTER 15 MINUTES” sign was posted for many

years up and through the initial filing of this lawsuit. It also featured

prominently in numerous publicly available online reviews and would have

been obvious to anyone on-site, including those charged with auditing and

inspecting the property on behalf of Westmont and RRI.

38.     The “NO REFUNDS” sign evidenced both that the Smyrna Red Roof

was aware of the reason for the traffic at the property (trafficking in

commercial sex) and that the trafficking stays were likely to be brief.


#3036874v2
                                       10
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 18 of 165




39.     Smyrna Red Roof employees routinely found “blood everywhere,” and

numerous condoms in rooms.

40.     The rooms Jane Doe 3 was trafficked in at the Smyrna Red Roof

evidenced numerous well-known and visible signs of sex

trafficking. Frequently, the trash cans in the rooms contained an

extraordinary number of used condoms. The rooms also contained more cell

phones than registered occupants.

41.     Though RRI policy required hotel staff to physically enter a room at

least every three days, RRI did not follow its own policy.

42.     In addition to the condition of the room in which she stayed, to anyone

who saw Jane Doe 3, her outward physical appearance often suggested

fatigue, sleep deprivation, and evidence of deterioration—all well-known

signs of trafficking. She often wore inappropriate clothing and failed to make

eye contact with others, and exhibited a lack of control, lack of money, and

monitoring by her traffickers also were well-known signs that she was a

trafficking victim.

43.     Jane Doe 3’s physical condition was apparent to the Smyrna Red Roof

employees and to anyone with whom she interacted during her stays on the

property and she regularly requested an excessive amount of towels and bed



#3036874v2
                                        11
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 19 of 165




linens—still more well-known signs that Jane Doe 3 was a victim of sex

trafficking.

44.     Additionally, an RRI employee observed that the sex trafficking

ventures operating at the Smyrna Red Roof tried to control the commercial

sex business there. For example, the RRI employee noticed that any

prostitute that tried to work independently—without a trafficker—was either

chased off the property by traffickers or was forced to work for them.

45.     The illegal commercial sex trade and open trafficking were so obvious

that not one, but two websites were devoted to warning about the drug

activity, prostitution, and sex trafficking at the Smyrna Red Roof.

46.     The first website, “Red Roofie Blog,” warned of drug activity and

prostitution at the Smyrna Red Roof and warned travelers (especially

families) not to stay at the hotel.2

47.     The second website, www.atltrafficking.com (“ATLTrafficking”),

highlighted instances of sex trafficking at hotels in Atlanta and wrote more

articles about the Smyrna Red Roof than any other hotel in the city.

48.     ATLTrafficking specifically identified by name and photograph

traffickers staying at the Smyrna Red Roof and quoted an employee (a)


2Red Roofie Blog: Avoid Red Roof Inn Smyrna Georgia.
http://redroofie.blogspot.com/p/reviews.html (last visited May 7, 2020).
#3036874v2
                                        12
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 20 of 165




“admit[ing] that much of the information contained in” an article published

on the site “regarding sex trafficking occurring in their rooms is true” and (b)

“confirm[ing] that the national Red Roof Corporate office is aware of the

situation, as well as the franchise owner.”

49.     ATLTrafficking published an article that posed the question: “What

will it take for Red Roof Corporate (614-744-2600) to pull the franchise rights

from this owner?” The article suggested that “Concerned citizens should call

the Cobb County elected officials as well as the Red Roof Corporate offices

right away,” and provided contact information for RRI, its communications

department, and its public relations agency.

50.     ATLTrafficking published another article about the Smyrna Red Roof

that stated, among other things:

        a.   “Any day of the week, dozens of girls are trafficked out of this

             location, some of whom look underage, even as young as 12.” and;

        b.   “Private investigators recently observed a young woman being

             trafficked repeatedly at the Red Roof in Smyrna over a 3

             day period while her 7 week old baby slept at the foot of the bed

             in which she was entertaining ‘client’ after ‘client.’”




#3036874v2
                                        13
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 21 of 165




51.     The highest level corporate employees at RRI were directly informed of

the conditions at the Smyrna Red Roof. This included knowledge of the sex

trafficking venture that victimized Jane Doe 3.

52.     In 2015, a hospitality industry executive and anti-trafficking advocate

sent these articles directly to Andrew Alexander, RRI’s president and CEO.

She spoke with Mr. Alexander on the phone and told him of the rampant and

ongoing commercial sex trafficking occurring at the Smyrna Red Roof.

53.     Specifically, the hospitality industry executive identified a suspected

trafficker who was listed on the Georgia Sex Offender Registry and who had

a lengthy criminal history of sex crimes involving minors. This man

trafficked Jane Doe 1 at the Smyrna Red Roof. The executive told Mr.

Alexander this was “[o]ne example of Red Roof Inn appearing to be involved

in trafficking.”

54.     Mr. Alexander’s only response was to have RRI’s general counsel,

George Limbert, call the executive to find out who ran the website where the

articles were published.

55.     The executive then sent Mr. Limbert the same information previously

sent to Mr. Alexander and asked when the company would take action to

address the open sex trafficking at the Smyrna Red Roof.



#3036874v2
                                        14
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 22 of 165




56.     Finally, weeks after her first communication with Mr. Alexander, the

hospitality industry executive emailed Mr. Alexander again, copying the

company’s general counsel, Mr. Limbert, and alerting them that the

previously identified trafficker appeared to be living above the Smyrna Red

Roof’s manager’s office.

57.     Among other things, the email reported that the trafficker “was seen

outside your manager’s office last night [at the] Red Roof Inn mentioned in

the report [the Smyrna Red Roof]. His background is very clear[,] and he

appears to be using your hotel regularly and is quite friendly with your

manager. . . . I hope Red Roof takes action on this sad situation.”

58.     In addition to the direct knowledge of RRI’s highest executives, the

conditions at the Smyrna Red Roof were obvious to anyone, including the

other Red Roof Inn employees and agents who visited the property during the

time Jane Doe 3 was trafficked there.

59.     Jay Moyer, Vice President of Operations for RRI, regularly visited the

Smyrna Red Roof to inspect the hotel and discuss the hotel’s revenue and

performance. He frequently stayed for 2–3 nights, several times each year.

The trafficking activity described above was rampant and known to Mr.

Moyer—who eventually refused to stay overnight at the hotel because of it.



#3036874v2
                                        15
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 23 of 165




60.     Sometime in 2011–2012, Cobb County police notified the then-general

manager of the Smyrna Red Roof that sex traffickers had paid a former

general manager and a then-current employee to act as “look outs.”

61.     Numerous arrests and investigations also provided all the Smyrna Red

Roof Defendants with notice of sex trafficking ventures operating at the

Smyrna Red Roof.

        a.   A December 2010 prostitution sting conducted by the Metro

             Atlanta Child Exploitation Task Force and the Marietta Police

             Department, during which law enforcement rescued a 16-year-old

             trafficking victim;3

        b.   A March 2011 Cobb County Police arrest report remarking that

             the “location is known for problems with drugs and prostitution”

             and was a “hotbed of illegal activities”;

        c.   A July 2011 report of theft at the hotel, in which the victim

             reported that “a pimp and a prostitute” stole her property

             “because she refused to work for [the pimp]”;




3Katy Ruth Camp, Six Women Arrested in Prostitution Sting, Marietta Daily
Journal (Dec. 22, 2010), www.mdjonline.com/news/six-women-arrested-in-
prostitution-sting/article_a1a08727-b64a-5b5f-8b67-5b38927d16b9.html (last
visited May 7, 2020).

#3036874v2
                                        16
       Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 24 of 165




        d.    Police responding to a dispute between a guest and a Smyrna Red

              Roof Inn employee at the hotel in April 2012 that arose because

              the hotel refused to refund a guest after he demanded that the

              hotel return his money because, among other things, he was

              “harassed by prostitutes” while there; and

        e.    A December 2014 arrest of a man, charged with buying sex from

              a 16-year old trafficking victim and then grabbing the girl by her

              hair, dragging her to the room’s bathroom, and attempting to

              drown her in the bathtub.4

62.     Online reviews also provided the Smyrna Red Roof Defendants with

notice of the foreseeable risk of sex trafficking ventures at the Smyrna Red

Roof. Through the relevant time period, RRI actively monitored online

reviews on a daily basis. For example, RRI currently represents that “our

president receives all of our Tripadvisor Reviews to his email daily.”

63.     Publicly available online reviews of the Smyrna Red Roof, reported

widespread prostitution and crime at the hotel, including:5



4See, e.g., Police: Marietta Man Tried to Kill 16-year-old, Marietta Daily
Journal (Dec. 16, 2014), https://www.mdjonline.com/news/police-marietta-
man-tried-to-kill--year-old/article_1ef10907-7df1-53d3-bb4a-
37038e97cc0f.html (last visited May 7, 2020).
5   Emphasis, where present, is added.
#3036874v2
                                         17
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 25 of 165




        a.   A July 7, 2013 review, stating:

             Prostitutes everywhere . . . . There were prostitutes at a
             couple doors too. Around midnight we heard loud yelling
             and looked out our window. Seven (yes seven!) cop cars
             were directly in front of our room and were arresting
             someone as a prostitute stood 5 feet from our window. It
             was hard to sleep to say the least. The only security I felt
             was the fact our dog was with us. Don’t stay here!!!

        b.   A May 17, 2016 review, stating:

             Ok to start do not stay here. . . . There were drug
             dealers (fake thugs), prostitution, and for two days
             straight there were police leaving the premises. …
             The 1st day of me checking in I found blood on the
             bathroom door, walls and floor.

        c.   An August 12, 2014 review, stating:

             PROSTITUTION – COCK ROACHES – AND DOG
             POOP! Deluxe ROOM
             DO NOT GO THERE!!!!! My worst experience ever! Saw
             prostitution, dogs pooping outside, loitering, dead
             cockroaches in my room. I askd thm 2 come get it up th
             clerk said he could “bring me a broom!”[] NOT! . . . I
             wouldn’t send my enemy here! Unless you want crackheads
             and prostitutes and don’t mind . . . .

        d.   An August 8, 2015 review, stating:

             DO NOT stay here! . . . There were shady people
             hanging out outside of our room door at all hours of
             the night and there was open prostitution occurring
             on the property. I was traveling alone with my teenage
             daughter and felt extremely unsafe at this location.

        e.   An August 29, 2014 review, stating:


#3036874v2
                                       18
       Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 26 of 165




              This hotel is unsanitary and a hotbed for criminal
              activity. . . . Dirty pillow cases, blood on the floor, bugs,
              cigarette burns everywhere, prostitutes, and drug
              activity right outside our door, which had no lock
              because apparently it had been kicked in by the police. The
              desk clerk couldn’t have cared less.

        f.    A September 7, 2014 review, stating:

              Nothing but a dope and prostitution den!! The room
              was nasty. . . . Kind of scary with men hanging out in lobby
              while checking in. The parking lot was filled with young
              people drinking and smoking dope. I believe it should be
              condemned! Avoid at all costs. You would be better off
              sleeping in your car.

        g.    A second September 17, 2014 review, stating:

              I am in the room right now scared! . . . I watched as a
              young girl did the 2 fingers to her eyes and a point to guy
              across to other building only to push him a min later and
              say”10 dollars? Im a dime baby you no im worth more than
              that!” Then the traffic throughout the day . . . . its a drug
              and prostitute headquarters. Im a young male well
              over 6ft tall and fear for my safety

        h.    An August 8, 2015 review, stating:

              DO NOT STAY HERE. Terrible place to stay. . . . Went to
              get clean towels from desk and was informed I need to go
              back to my room and bring them my used towels before I
              could receive new ones. . . . Prostitutes and drug dealers
              roam the parking lot. There are at least 5 people on
              the parking lot all hours of the night.6




6   Id. (emphasis added).
#3036874v2
                                        19
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 27 of 165




64.     RRI monitored the reviews of the Smyrna Red Roof, including but not

limited to Tripadvisor reviews, required the location manager to respond to

certain reviews, and used the reviews in its performance metrics. As a result,

RRI knew or should have known of these reviews, the prevalence of crime

and prostitution and other indicia of sex trafficking at the Smyrna Red Roof.

65.     RRI employees monitor each hotel. For the Smyrna Red Roof, those

employees included Mr. Moyer, a Vice President of Operations, and Vickie

Lam.

66.     On behalf of RRI, Mr. Moyer, Ms. Lam, and others monitored the

revenue, occupancy, and online reviews of the Smyrna Red Roof.

67.     RRI employees routinely contacted the employees at the Smyrna Red

Roof regarding specific negative online reviews in response to customer

complaints.

68.     At one point, a general manager of the Smyrna Red Roof began making

more frequent calls to the police and refused to rent rooms to people who

appeared to be engaged in suspicious or illegal activity.

69.     In response, RRI and Mr. Moyer told her “you need to sell rooms” and

“you need to get your numbers up.”




#3036874v2
                                       20
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 28 of 165




70.     The Smyrna Red Roof security guards frequently hung out with guests

who were “partying” outside their rooms, engaging in some of the same

activity.

71.     One security employee told one of the Smyrna Red Roof managers that

other managers encouraged this type of behavior.

72.     This ineffective security was common during FMW’s ownership of the

Smyrna Red Roof.

73.     During the relevant time period, the Smyrna Red Roof Defendants

knew or should have known of public statements by city officials in Atlanta

warning of sex trafficking at hotels, that Atlanta was an “epicenter” of sex

trafficking, and of the relationship between prostitution and sex trafficking.

74.     The Smyrna Red Roof Defendants knew or should have known of the of

End Child Prostitution and Trafficking (ECPAT-USA) and its Tourism Child-

Protection Code of Conduct (the “Code”) in the United States7 and of guidance

from the Department of Homeland Security (“DHS”), issued in 2010 to hotel

companies, that identified a number of warning signs indicating the presence

of sex trafficking at hotels. According to DHS, hotel staff can and should be




7See The Tourism Child-Protection Code of Conduct, ECPAT-USA, available
at www.ecpatusa.org/code/ (last visited May 7, 2020).

#3036874v2
                                      21
        Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 29 of 165




vigilant in observing signs of human trafficking including but not limited to,

signs of poor physical appearance (injury, illness, poor hygiene, sleep

deprivation, malnourishment), constant monitoring by others, requests for

housekeeping and towels without entry into the room, presence of multiple

computers or cell phones.8

75.     These facts support an inference that the Smyrna Red Roof

Defendants—all owners and operators of hotels in a city particularly known

for a problem with sex trafficking—had actual or constructive knowledge of

sex trafficking at their hotels.

        B.    The Smyrna Red Roof Defendants

76.     As further described below, Westmont, RRI, FMW, Red Roof

Franchising, RRI West, and the Smyrna Red Roof John Does Nos. 1–10

owned, managed, supervised, operated, oversaw, controlled the operation of,

and were inextricably connected to the renting of rooms at the Smyrna Red

Roof.

77.     Westmont, RRI, FMW, Red Roof Franchising, RRI West, and the

Smyrna Red Roof John Does 1–10 each knowingly benefited financially from



8U.S. Dep’t of Homeland Security, Human Trafficking and the Hospitality
Industry, https://www.dhs.gov/blue-campaign/hospitalityindustry (last visited
May 7, 2020).

#3036874v2
                                       22
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 30 of 165




the operation of the Smyrna Red Roof, including from the room revenue

generated from Plaintiff’s sex trafficking.

             1.    The Corporate Relationship between Westmont and
                   Red Roof Inns, Inc.

78.     Westmont and RRI jointly own, operate, and profit from hundreds of

Red Roof Inns around the country. From 2010–2012 the two companies

jointly owned, operated, and profited from the Smyrna Red Roof.

79.     Westmont and RRI are related through a complicated corporate

structure:




#3036874v2
                                       23
       Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 31 of 165




80.     Westmont controls separate corporate entities that purchase hotels and

then enter franchise agreements (as franchisee) with RRI (as franchisor).

Other Westmont-controlled entities jointly manage hotels with RRI, which

employs the hotel’s staff.

81.     Westmont also owns RRI. From at least 2010 through 2012 at the

Smyrna Red Rood, Westmont was the owner of the real property (the

franchisee), entered franchise agreements with RRI, and was the owner of

RRI.

82.     To own and operate their hotels, Westmont and RRI rely on dozens of

other companies of their creation. These companies exist mostly on paper

and do not have their own employees, offices, or operations independent of

Westmont and RRI. Several of these companies—FMW, RRI III, RRI West,

Red Roof Franchising—are named Defendants. The actions and knowledge of

FMW, RRI III, RRI West, and Red Roof Franchising are attributable to

Westmont and RRI because of the control Westmont and RRI exerted over

these companies.




#3036874v2
                                       24
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 32 of 165




#3036874v2
                                     25
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 33 of 165




88.     Westmont and RRI jointly controlled the Smyrna Red Roof from 2010 to

December 2012.

             2.    Owners and Franchisees of the Smyrna Red Roof

89.     FMW was the fee simple owner of the Smyrna Red Roof from 2010 to

December 2012. FMW has no employees or independent business operations

but is instead controlled completely by Westmont and RRI.

90.     As owner and franchisee of the Smyrna Red Roof, FMW received a

percentage of the revenue from the rental of hotel rooms at the Smyrna Red

Roof, including the rooms in which Jane Doe 3 was trafficked.

             3.    Managers of the Smyrna Red Roof

91.     For purposes of managing the Smyrna Red Roof from 2010–2012,

Westmont and RRI functioned as a single entity.




#3036874v2
                                      26
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 34 of 165




94.     RRI West has no employees or independent business operations but is

instead controlled completely by Westmont.




#3036874v2
                                      27
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 35 of 165




#3036874v2
                                     28
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 36 of 165




II.     THE ATLANTA RED ROOF

        A.    The Sex Trafficking of Jane Doe 3 at the Atlanta Red Roof.

98.     From about 2010 to 2012, Jane Doe 3 was trafficked out of hotel rooms

at the Red Roof Plus+, located at 1960 N. Druid Hills Road NE, Atlanta,

Georgia 30329 (“Atlanta Red Roof”).

99.     The foot traffic of men to the hotel rooms where victims stayed

evidenced trafficking. There were often other trafficking victims present

when Jane Doe 3 was trafficked out of the Atlanta Red Roof.

100. Like the Smyrna Red Roof, an open and obvious commercial sex trade

operated at the Atlanta Red Roof. The employees at the Atlanta Red Roof

were aware of, participated in, and facilitated the trafficking at the Atlanta

Red Roof.

101. Employees of the Atlanta Red Roof would call sex traffickers at the

hotel to warn them when law enforcement was present at or coming to the

hotel. Atlanta Red Roof employees would also warn traffickers to slow down

or stop the traffic to a particular room if it had been too busy, and to caution

them if other guests complained.

102. The open and obvious sex trafficking was apparent to anyone who

visited the property, such as Jay Moyer and/or Vickie Lam, RRI employees.
#3036874v2
                                       29
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 37 of 165




103. Furthermore, the information provided to RRI executives, Mr.

Alexander and Mr. Limbert, relating to the sex trafficking ventures operating

out of the Smyrna Red Roof put them on notice of the likelihood of similar

activities at the Atlanta Red Roof. These two hotels are less than 15 miles

apart in the greater Atlanta area and are under the same corporate

supervision.

104. Some of the same RRI employees sometimes worked at both Red Roof

Smyrna and Red Roof Atlanta. For example, a general manager of the

Smyrna Red Roof also worked one day a week at the Atlanta Red Roof.

Accordingly, the same RRI employee knew of the conditions at both the

Smyrna Red Roof and the Atlanta Red Roof.

105. Online reviews reported widespread prostitution and crime occurring at

the hotel which the Atlanta Red Roof knew or should have known are

indications of sex trafficking. Such reviews included:

        a.   A July 2012 review, stating:

             I was surprised, however, at all of the open drug dealing going on
             in the rooms and parking lot. . . . I complained upon checkout.
             They had a practiced look of surprise on their faces but I do not
             believe for a minute that the staff does not know what is going on
             in this hotel.

        b.   A July 2012 review, stating:

             Prostitution sting. During the stay, there was a prostitution
#3036874v2
                                      30
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 38 of 165




             sting. The next night at 2:00 AM, a prostitute knocked on my
             door wanting to know if I wanted “company.”

106. The complaints made in the online reviews of the Atlanta Red Roof

make it implausible that these reviews were unknown to the local owners of

the Atlanta Red Roof and the corporate executives of the Red Roof Inn.

107. And even after Jane Doe 3 was able to escape from her trafficker, the

pattern of illegal conduct continued at the Atlanta Red Roof.

        a.   A 2014 review, stating:

             Dirty orgy smell in both rooms I had. Smoke like smell only
             drowned out by the semen and bleach. Weird activity late at
             night. Pimp next door wasn’t happy with his ladies take for
             the night apparently.

        b.   A May 2016 review, stating:

             . . . it was pretty obvious that the local prostitutes were visiting a
             room a few doors down. Something I know RRI is pretty familiar
             with.

        c.   An August 2016 review, stating:

             Within the first hour, my brother and his friend were approached
             by prostitutes who wanted them to come with them.

        d.   A 2016 review, stating:

             If prostitutes and drugs are what your looking for this is your
             spot. . . . Passed out vomitus covered people in parking lot 2 days
             out of three. Seman splattered on mirror. . . . Felt so bad for the
             “working women” with their personal items in garbage bags that
             I gave away 3 tote bags.

#3036874v2
                                        31
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 39 of 165




        e.      A November 2016 review, stating:

                The hotel was being used by prostitutes and Shady characters
                were always coming and going.

        f.      A December 2016 review, stating:

                Drug dealers and pimps hanging around outside . . . .
        g.      A January 2017 review, stating:

                If you enjoy the smell of marijuana coming from 10% of the rooms
                and prostitutes setting up shop next to you then this is the place
                for you!

        h.      A 2017 review, stating:

                . . . A hooker/drug dealer was set up 2 doors down and had many
                visitors during the day/night. . . .
        i.      A 2017 review, stating:

                . . . This place is Disgusting there are hookers that are staying
                here and that is not the least of my worries. . . . There is also lots
                of drug use here someone just overdosed. I found crack on the
                floor . . . .
        j.      An October 2018 review, stating:

                People that paid for rooms there looked like addicts and sex
                workers.


        k.      A 2019 review, stating:

             . . . I saw a drug deal, it looks like another room had suspicious
                  women coming in and out and multiple men going in . . . .
108. During the relevant time period, the Atlanta Red Roof Defendants

knew or should have known of public statements by city officials in Atlanta

#3036874v2
                                           32
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 40 of 165




warning of sex trafficking at hotels, that Atlanta was an “epicenter” of sex

trafficking, and of the relationship between prostitution and sex trafficking.

109. The Atlanta Red Roof Defendants knew or should have known of the

ECPAT-USA, its Code,9 and of DHS guidance issued in 2010 to hotel

companies, that identified a number of warning signs indicating the presence

of sex trafficking at hotels. According to DHS, hotel staff can and should be

vigilant in observing signs of human trafficking including but not limited to,

signs of poor physical appearance (injury, illness, poor hygiene, sleep

deprivation, malnourishment), constant monitoring by others, requests for

housekeeping and towels without entry into the room, presence of multiple

computers or cell phones.10

110. These facts support an inference that the Atlanta Red Roof

Defendants—all owners and operators of hotels in a city particularly known

for a problem with sex trafficking—had actual or constructive knowledge of

sex trafficking at their hotels.




9See The Tourism Child-Protection Code of Conduct, ECPAT-USA, available
at www.ecpatusa.org/code/ (last visited May 7, 2020).
10U.S. Dep’t of Homeland Security, Human Trafficking and the Hospitality
Industry, https://www.dhs.gov/blue-campaign/hospitalityindustry (last visited
May 7, 2020).

#3036874v2
                                      33
       Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 41 of 165




        B.   The Atlanta Red Roof Defendants

111. Westmont, RRI, RRI III, RRI West, RRI Franchising, and John Does

Nos. 1–10 (collectively, the “Atlanta Red Roof Defendants”) owned, managed,

supervised, operated, oversaw, controlled the day-to-day operation of, and

were inextricably connected to the renting of rooms at the Red Roof Plus+

located at 1960 N. Druid Hills Road NE, Atlanta, Georgia, 30329 (the

“Atlanta Red Roof”).

112. Westmont, RRI, RRI III, RRI West, and John Does 1–10 each

knowingly benefited financially from the operation of the Atlanta Red Roof,

including from the room revenue generated from Plaintiff’s sex trafficking.

             1.    The Corporate Relationship between Westmont and
                   Red Roof Inns, Inc.

113. Westmont and RRI jointly own, operate, and profit from hundreds of

Red Roof Inns around the country. From 2010–2019, Westmont and RRI

jointly owned, operated and profited from the Atlanta Red Roof.

114. At the Atlanta Red Roof, Westmont was both the owner of the property

(the franchisee) who entered franchise agreements with RRI and the owner of

RRI.




#3036874v2
                                      34
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 42 of 165




115. Jane Doe 3 incorporates the Paragraphs in Part I.B.1., above,

explaining the relationship between Westmont and Red Roof Inns, Inc., as set

forth fully here.

              2.    Owners of the Atlanta Red Roof

116. RRI III was the fee simple owner of the Atlanta Red Roof from 2011–

2019. RRI III has no employees or independent business operations but is

instead controlled completely by Westmont.

117. RRI III received a percentage of the revenue from the rental of hotel

rooms at the Atlanta Red Roof, including the rooms in which Jane Doe 3 was

trafficked.


#3036874v2
                                     35
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 43 of 165




             3.   Managers of the Atlanta Red Roof

118. For purposes of managing the Atlanta Red Roof from 2010–2012,

Westmont and RRI functioned as a single entity.




120. RRI West has no employees or business operations independent from

Westmont. Instead, employees at the Atlanta Red Roof were employees of

RRI and Westmont, owing to the relationship between those entities

described in Part II.B.1., above.




#3036874v2
                                     36
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 44 of 165




             4.   Franchisors at the Atlanta Red Roof




#3036874v2
                                     37
       Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 45 of 165




III.    THE SUBURBAN EXTENDED STAY

        A.   The Sex Trafficking of Jane Doe 3 at the Suburban
             Extended Stay

123. From about 2010 to 2012, Jane Doe 3 was trafficked on multiple

occasions out of hotel rooms at the Suburban Extended Stay, located at 2050

Peachtree Industrial Court, Chamblee, Georgia 30341 (“Suburban Extended

Stay”).

124. When she was trafficked out of the Suburban Extended Stay, the foot

traffic of men to the hotel room in which Jane Doe 3 stayed evidenced

trafficking with numerous men coming to her room for short periods each

day.

125. And because Jane Doe 3 was not the only trafficking victim in rooms at

the Suburban Extended Stay at that time, there were often even more men:

entering the parking lot, going into a room for a short period of time, leaving

the room, and then exiting the parking lot.

126. The volume of buyers coming in and out of rooms on a daily basis

supported an inference that any commercial sex happening in rooms at the



#3036874v2
                                      38
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 46 of 165




Suburban Extended Stay was not prostitution alone, but instead was sex

trafficking as a result of force, fraud, or coercion.

127. The illegal commercial sex and trafficking at the Suburban Extended

Stay was open and obvious, reinforcing the location’s reputation as a hotel

that permitted illegal commercial sex and sex trafficking. Several nonprofit

and religious groups routinely visited the Suburban Extended Stay in order

to provide food and rescue information to the sex trafficking victims whom

these groups knew would be there.

128. The sex trafficking ventures at the Suburban Extended Stay operated

with the knowledge and assistance of Suburban Extended Stay employees,

agents, and managers. Multiple Suburban Extended Stay employees actively

assisted sex traffickers. For example, upon arrival at the Suburban

Extended Stay, another trafficking victim, Jane Doe 2 observed she and Jane

Doe 1’s trafficker greet two front desk attendants as if they were friends. The

Suburban Extended Stay employees asked if the trafficker wanted to rent a

room in the “usual spot.”

129. The trafficker responded to the Suburban Extended Stay employees by

requesting that “Y’all call that phone if anything crazy is going on. Look out

for my girl here and let me know if she does something crazy.” The trafficker

stated, “Y’all always got my back.”
#3036874v2
                                         39
       Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 47 of 165




130. Similarly, a maintenance worker at the Suburban Extended Stay was

both aware of and facilitated trafficking at the location. After another

trafficking victim, Jane Doe 2 was left at the location alone for a short time,

she approached the maintenance worker for help. Without a phone, money,

or any other means of escape, Jane Doe 2 asked the Suburban Extended Stay

maintenance employee to use his cell phone or to give her a ride. He refused.

131.    Later that day, after Jane Doe 2’s trafficker—who was then also

trafficking Jane Doe 3—returned, he beat Jane Doe 2, yelling loudly enough

for others to hear, “You think somebody is going to help you? None of these

people are going to help you.”

132. Following the beating, Jane Doe 2 showed unmistakable signs of her

injuries, including redness, bruises, and a swollen and busted lip. Suburban

Extended Stay employees who saw Jane Doe 2 had to have observed these

well-known physical indications of her trafficking.

133. Like Jane Doe 2, Jane Doe 3’s physical appearance while being

trafficked at the Suburban Extended Stay often showed evidence of physical

beatings by her trafficker. Her physical appearance also suggested

malnourishment, poor hygiene, fatigue, sleep deprivation, injuries, evidence

of deterioration, all well-known signs of trafficking. Her failure to make eye

contact with others, lack of control and possession of money, and monitoring
#3036874v2
                                       40
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 48 of 165




by her traffickers also were well-known signs that she was a trafficking

victim.

134. The Suburban Extended Stay hotel rooms in which she stayed also

showed well-known and visible signs of sex trafficking. The smell of the room

reflected the frequent sexual acts, and the trash cans contained an

extraordinary number of used condoms—again suggestive of a higher volume

of buyers than would be reasonably expected through prostitution alone.

135. The number of cell phones exceeded the number of registered guests in

the room.

136. And while staying at the Suburban Extended Stay, Jane Doe 3

frequently requested extra towels, other linens, and a significant volume of

other housekeeping items.

137. Jane Doe 3’s physical condition and the condition of the room in which

she was trafficked was apparent to the employees on-site, at least some of

whom worked for Westmont, and to anyone with whom she interacted during

her stays on the property.

138. A Westmont employee reported being aware of sex trafficking occurring

at the hotel, witnessed physical assaults of women there, and saw evidence of

sexual assaults.



#3036874v2
                                      41
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 49 of 165




139. The same Westmont employee was aware of several traffickers

operating out of the Suburban Extended Stay who told some hotel staff that

the 4–5 victims with each trafficker were their “girlfriends.”

140. The same Westmont employee reported receiving no training regarding

safety, security, or the risk of sex trafficking and had no knowledge of other

on-site employees receiving such training.

141. Employees at the Suburban Extended stay were required to send all

reports of crime directly to Westmont on a regular basis.

142. In addition to the obvious signs of sex trafficking ventures operating

with impunity at the Suburban Extended Stay, numerous arrests and

investigations gave the Suburban Extended Stay knowledge and notice of the

foreseeable risk of sex trafficking ventures at the hotel. Such incidents

include:

        a.   On July 22, 2010, a 20-year-old was arrested for prostitution and

             drugs at the Suburban Extended Stay as part of a sting operation

             conducted by the Dekalb County Vice Unit. The woman stated

             she was prostituting to make money for her boyfriend.

        b.   On April 21, 2011, a 31-year-old was arrested for prostitution at

             the Suburban Extended Stay as part of a sting operation

             conducted by the Dekalb County Vice Unit.
#3036874v2
                                       42
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 50 of 165




        c.   On June 20, 2012, the Dekalb County Vice Unit conducted an

             operation at the Suburban Extended Stay solely “to deter

             prostitution on going [sic] at this hotel.” As part of the operation,

             two individuals, one sex offender, were arrested on drug charges

             and for failing to register as a sex offender.

        d.   On January 2, 2013, a 19-year-old and a 24-year-old were

             arrested for prostitution and drugs at the Suburban Extended

             Stay as part of a sting operation conducted by the Dekalb County

             Vice Unit.

        e.   On January 21, 2014, an 18-year old was arrested for prostitution

             and a 26-year-old male was arrested for pimping and drugs at the

             Suburban Extended Stay as part of a sting operation conducted

             by the Dekalb County Vice Unit. The 18-year-old stated that she

             had traveled to Atlanta from Wisconsin to live at the Suburban

             Extended Stay with the man. At the Suburban Extended Stay,

             she worked as a prostitute; the man kept half of the proceeds

             from her prostitution.

143. These arrests and the volume and type of criminal activity they

reflect—relating to prostitution, women being forcibly recruited for

prostitution, and men profiting from others’ prostitution—at least support an
#3036874v2
                                        43
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 51 of 165




inference that the Suburban Extended Stay Defendants had actual or

constructive knowledge of sex trafficking at the location.

144. As part of the operation and management of the Suburban Extended

Stay, the Suburban Extended Stay Defendants actively monitor online

customer reviews of the Suburban Extended Stay. Among the reviews

reporting prostitution (which is sex trafficking or is suggestive of sex

trafficking) and other crime were:

        a.   A review from January 2012 stated,

             A place of horror, if you want to know what hell is like stay here.
             I can understand why there no improvements most of people that
             I see are crackheads rough looking thugs or prostitutes
             and they don’t use computers. front desk is rude, does nothing
             about putting the customer first. there are always people hanging
             out in the parking lot full of alcohol no telling what else. you don’t
             go outside at night here for fear of your own safety from the thugs
             thet make up most of the clients.

        b.   A review from August 2012 stated,

             lots of people hanging out.. I was in the room for 5 minutes and
             requested a refund. I’m still waiting on the refund and it has
             been 2 months. Manger said that she would mail the refund, still
             waiting. Have spoken with the mangsr several times, still
             waiting. I think this hotel is a hangout spot for Drug dealers and
             Crackheads.

        c.   A review from May 2014 stated,

             Marijuana Smoke, [. . .] Drug dealers next door, Cops circling the

#3036874v2
                                        44
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 52 of 165




             premises, The staff is rude, Cum stained sheets and Telephones
             with no cords, If you want to live a Herpe, drug free wait, if you
             just want to LIVE, do not stay here.

        d.   A review from June 2014 stated,

             Disgusting. Hotel. [. . .] 2 working prostitutes and many drug
             dealers. I am stuck here.

        e.   A review from June 2014 stated,

             Great if your looking for new drug dealers. . . . Getting to sleep at
             night can be a challenge, especially if you are not comfortable
             being surrounded by felons, thieves, drug dealers (the bad
             drugs to boot) and also prostitutes and some pimps. If you
             are a female traveling without a male companion, or if you are
             not carrying a firearm, it would be foolish to stay here. . . .

        f.   A review from June 2015 stated,

             The building and surrounding areas aren’t much better. The hall
             ways are dirty, including the elevator which has a broken hand
             rail. In addition, during our 2 week stay I noticed 4 different
             police offficers responding to calls in the building. I was also
             informed by a business owner very similar to the Suburban
             Extended Stay that the hotel is “ghetto” and is frequently used
             for selling drugs and prostitution... DISGUSTING again!

145. These reviews and the volume and type of criminal activity they reflect

at a minimum support an inference that the Suburban Extended Stay

defendants had actual or constructive knowledge of various sex and drug

crimes happening at the location, including sex trafficking.

146. During the relevant time period, the Suburban Extended Stay

Defendants knew or should have known of public statements by city officials
#3036874v2
                                        45
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 53 of 165




in Atlanta warning of sex trafficking at hotels, that Atlanta was an

“epicenter” of sex trafficking, and of the relationship between prostitution

and sex trafficking.

147. The Suburban Extended Stay Defendants knew or should have known

of the knew or should have known of the ECPAT-USA, its Code,11 and of DHS

guidance issued in 2010 to hotel companies, that identified a number of

warning signs indicating the presence of sex trafficking at hotels. According

to DHS, hotel staff can and should be vigilant in observing signs of human

trafficking including but not limited to, signs of poor physical appearance

(injury, illness, poor hygiene, sleep deprivation, malnourishment), constant

monitoring by others, requests for housekeeping and towels without entry

into the room, presence of multiple computers or cell phones.12

148. These facts support an inference that the Suburban Extended Stay

Defendants—all owners and operators of hotels in a city particularly known

for a problem with sex trafficking—had actual or constructive knowledge of




11See The Tourism Child-Protection Code of Conduct, ECPAT-USA, available
at www.ecpatusa.org/code/ (last visited May 7, 2020).
12U.S. Dep’t of Homeland Security, Human Trafficking and the Hospitality
Industry, https://www.dhs.gov/blue-campaign/hospitalityindustry (last visited
May 7, 2020).


#3036874v2
                                      46
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 54 of 165




sex trafficking at their hotels.

        B.   The Suburban Extended Stay Defendants

149. Westmont—the same Westmont that owns RRI—bought the Suburban

Extended Stay in July 2011. Westmont owned, operated, and managed the

hotel along with a franchisor, Choice Hotels.13

150. In connection with the Suburban Extended Stay, Westmont created

three other entities, none of whom have employees, offices, or operations

independent of Westmont: WHG SU LP, WHG SU LLC, and SUB-SU.

151. Before Westmont bought the Suburban Extended Stay, HSI, a company

unrelated to Westmont, owned the hotel.

152. At all relevant times, HSI, Westmont, WHG SU LP, WHG SU LLC,

SUB-SU, and Suburban Extended Stay John Does Nos. 1–10 owned,

managed, supervised, operated, oversaw, controlled the operation of, and

were inextricably connected to the renting of rooms at the Suburban

Extended Stay located at the Suburban Extended Stay.

153. At all relevant times, HSI, Westmont, WHG SU LP, WHG SU LLC,

SUB-SU, and the Suburban Extended Stay John Does Nos. 1–10 benefitted


13 The Suburban Extended Stay where Jane Doe 3 was trafficked is currently
a HomeTown Studios hotel, a brand of Red Roof Inns, Inc. However, during
the time of her trafficking, the hotel was a Suburban Extended Stay, a brand
of Choice Hotels.
#3036874v2
                                      47
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 55 of 165




financially from the operation of the Suburban Extended Stay, including from

the room revenue generated from Plaintiff’s sex trafficking.

             1.   Owners of the Suburban Extended Stay

154. HSI was the fee simple owner of the Suburban Extended Stay from

1997 to July 2011.




155. WHG SU LLC was the fee simple owner of the Suburban Extended

Stay from July 2011 to 2018. WHG SU LLC has no employees or

independent business operations but is instead controlled completely by

Westmont.




#3036874v2
                                      48
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 56 of 165




156. WHG SU Atlanta, LP is the current fee simple owner of the Suburban

Extended Stay since 2018. Though Westmont has represented in this lawsuit

that these are two different companies, they are, in fact, the same company.

WHG SU LLC converted to WHG SU LP in a July 31, 2018 filing with the

Delaware Division of Corporations. The two companies filed a name change

with the Georgia Secretary of State on August 2, 2018. The name change

was signed by Richard Agee, Westmont’s Director of Acquisitions and Asset

Management.


#3036874v2
                                     49
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 57 of 165




157. On August 10, 2018, WHG SU LP filed an Affidavit Relating to Title

that confirmed the name change and affirmed that WHG SU LP was bound

by a previous loan which used the Suburban Extended Stay as collateral.

This document was signed by Richard Agee and Westmont’s Vice President of

Finance, Bob Choo.

158. To the extent they are different companies, WHG SU LP is the

successor of WHG SU LLC. WHG SU LP has no employees or independent

business operations but is instead controlled completely by Westmont.

             2.    Manager of the Suburban Extended Stay

159. HSI was the manager and operator of the Suburban Extended Stay

from 1997–July 2011. Employees of the Suburban Extended Stay at that

time were employed directly by HSI.

160. Westmont was the manager and operator of the Suburban Extended

Stay after July 2011. Employees of the Suburban Extended Stay were

employed directly by Westmont.

161. As the owner, manager, and employer of staff at the Suburban

Extended Stay, Westmont controlled the hotel’s day-to-day operation,

including, but not limited to,

        a.   Employee training, supervision, responsibilities, and termination

             decisions for every type of employee;
#3036874v2
                                       50
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 58 of 165




        b.   Every aspect of employee pay, including setting the amount and

             scale, reduction in pay policies, and dictating employee hours

             worked and timekeeping systems employees used;

        c.   Regulating vacation, paid holidays, employee discounts, employee

             leave, employee benefits, and employee discipline;

        d.   Housekeeping procedures controlling how to clean a room and

             how and whether to report safety and security issues;

        e.   Safety and security policies and practices for employees to follow;

        f.   Hours of operation; and

        g.   Fixing prices and discount policies.


IV.     THE MICROTEL INN & SUITES

        A.   The Sex Trafficking of Jane Doe 3 at the Microtel

162. From 2010 to 2012, on multiple separate stays, Jane Doe 3 was

trafficked out of hotel rooms at the Microtel Inn & Suites by Wyndham,

located at 1840 Corporate Boulevard NE, Atlanta, Georgia 30329 (“Microtel”).

163. When she was trafficked out of the Microtel, Jane Doe 3 was at times

trafficked along with other victims who shared rooms with her or got

additional rooms. Jane Doe 3 was also aware of other trafficking victims who

were being trafficked at the Microtel.


#3036874v2
                                         51
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 59 of 165




164. The volume of foot traffic of buyers to the hotel room in which Jane Doe

3 stayed evidenced trafficking, rather than prostitution alone, with as many

as 10 men a day coming to and from the hotel room, each staying for a short

period of time. And because she was not the only trafficking victim in hotel

rooms at the Microtel, there were often even more men coming and going

from the Microtel for the purpose of purchasing sex.

165. The illegal commercial sex and trafficking at the Microtel was open and

obvious. The sex trafficking ventures at the Microtel operated with the

knowledge and assistance of Microtel employees, agents and managers.

Microtel front desk employees knew of the sex trafficking venture and agreed

to act as “look outs” for traffickers.

166. For several years, including while Plaintiff was trafficked at the

Microtel, a single sex trafficker, Quintavious Obie (a/k/a Swazie), completely

controlled the third floor of the hotel. Obie was convicted of sex trafficking in

violation of the TVPRA and sentenced to 21 years in prison in United States

v. Obie, 1:18-cr-0007-ODE.

167. During this time, Obie lived on the third floor along with multiple

relatives and other associates. Microtel employees only rented rooms on the

third floor with Obie’s prior permission.

168. At times, Obie had seven or more victims—several of whom were
#3036874v2
                                         52
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 60 of 165




minors—living on the third floor of the Microtel. Women being trafficked by

Obie each had their own room on the third floor. If they required another

room, for example, to meet a buyer, they only had to go to the front desk and

say “[Obie] told me to get another room.” These victims were never required

to show identification to get another room and only paid in cash.

169. Obie also used the banquet room of the Microtel for photo shoots for

advertisements to post online for commercial sex at the Microtel. At least

one of these photo shoots was videotaped and the video was posted online.

170. Obie often walked through the hotel with several women surrounding

him. He was frequently violent with the women trafficked at the hotel. He

was also violent with buyers at the hotel, including beating one man,

stripping his clothes off, and making him leave the hotel naked. These

violent incidents were audible and visible to employees at the Microtel.

171. Microtel housekeeping staff frequently came to the third floor to bring

numerous extra towels at the request of trafficking victims.

172. Like the numerous other trafficking victims who essentially lived at the

Microtel, while Jane Doe 3 was trafficked at the Microtel, her outward

physical appearance reflected her status as a trafficking victim. Her physical

appearance suggested malnourishment, poor hygiene, fatigue, sleep

deprivation, and evidence of deterioration, all well-known signs of trafficking.
#3036874v2
                                      53
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 61 of 165




Her failure to make eye contact with others, lack of control and lack of

money, and monitoring by her traffickers also were well-known signs in the

hotel industry that she was a trafficking victim.

173. The hotel room in which Jane Doe 3 stayed while being trafficked at

the Microtel also showed well-known and visible signs of sex trafficking. The

smell of the room reflected the frequent sexual acts, and the trash cans

contained an extraordinary number of used condoms—suggesting a volume of

buyers not associated with prostitution alone.

174. The number of cell phones in the room also exceeded the number of

guests registered to the room.

175. And while staying at the Microtel, Jane Doe 3 frequently requested

extra towels, other linens, and a significant volume of other housekeeping

items.

176. In addition, numerous reviews of the Microtel—available to the

Microtel Defendants and the general public—reported the presence of pimps

and prostitution (which is sex trafficking or is suggestive of sex trafficking)

at the hotel, including:

        a.   A September 5, 2011 review:
             One morning at 5:00AM two men had a foul-mouthed shouting
             match over a woman and had to be thrown out of the hotel. We
             suspect this type of behavior is common as the hotel is in close

#3036874v2
                                       54
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 62 of 165




              proximity to a strip joint and a night club. There are many
              different people coming and going at all hours, which we
              makes us suspect prostitution. This is the worst experience
              my wife and I have had at a hotel.

         b.   An April 21, 2013 review:
              In operation to service the Pink Pony
              Unfortunately for the normal traveler, this hotel is next to the
              Pink Pony. During day time hours this isn't such a big deal, but
              if you are trying to leave for a 5 am flight with your three small
              children and have to wait for the prostitutes to clear the
              hallway . . . well, it is not exactly a family friendly
              establishment.

         c.   A July 2014 review:
              I want to believe that some of the stragglers hanging around
              the hotel were pimps & prostitutes. Definitely need new
              management there. I had the room booked for two nights but
              only stayed one due to all this that was going on, Never, ever,
              ever again would I stay at this hotel. I'm still itching thinking
              about it!!!


177. In addition to the obvious signs of sex traffickers operating with

impunity at the Microtel, arrests and investigations gave the Microtel

knowledge and notice of the foreseeable risk of sex trafficking ventures at the

hotel.

178. Similarly, the volume and type of criminal activity at the Microtel—

relating to prostitution, women being forcibly recruited for prostitution, and

men profiting from others’ prostitution—at a minimum support an inference


#3036874v2
                                        55
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 63 of 165




that the Microtel Defendants had actual or constructive knowledge of sex

trafficking at the location.

179. During the relevant time period, the Microtel Defendants knew or

should have known of public statements by city officials in Atlanta warning

of sex trafficking at hotels, that Atlanta was an “epicenter” of sex trafficking,

and of the relationship between prostitution and sex trafficking.

180. The Microtel Defendants knew or should have known of the ECPAT-

USA, its Code,14 and of DHS guidance issued in 2010 to hotel companies, that

identified a number of warning signs indicating the presence of sex

trafficking at hotels. According to DHS, hotel staff can and should be vigilant

in observing signs of human trafficking including but not limited to, signs of

poor physical appearance (injury, illness, poor hygiene, sleep deprivation,

malnourishment), constant monitoring by others, requests for housekeeping

and towels without entry into the room, presence of multiple computers or

cell phones.15




14See The Tourism Child-Protection Code of Conduct, ECPAT-USA, available
at www.ecpatusa.org/code/ (last visited May 7, 2020).
15U.S. Dep’t of Homeland Security, Human Trafficking and the Hospitality
Industry, https://www.dhs.gov/blue-campaign/hospitalityindustry (last visited
May 7, 2020).

#3036874v2
                                       56
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 64 of 165




181. These facts support an inference that the Microtel Defendants—all

owners and operators of hotels in a city particularly known for a problem

with sex trafficking—had actual or constructive knowledge of sex trafficking

at their hotels.

        B.   The Microtel Defendants

182. CC&S owns and operates the Microtel. CC&S created Kuzzins, which

has no offices, employees, or operations independent of CC&S, to own the

Microtel, but in practice CC&S owned, operated, and managed the hotel with

only itself and the franchisor, a Wyndham Hotels entity.

183. CC&S hired Essex to manage the Microtel. Essex employed the staff at

the hotel, marketed, advertised, and recruited corporate accounts for the

hotel, and operated the hotel pursuant to a management agreement with

Kuzzins that CC&S signed. However, CC&S in turn managed even the

smallest details of Essex’s operations at the Microtel.

184. Kuzzins, CC&S, Essex, and Microtel John Does Nos. 1–10 (collectively,

the “Microtel Defendants”) owned, managed, supervised, operated, oversaw,

controlled the operation of, and were inextricably connected to the renting of

rooms at the Microtel.




#3036874v2
                                       57
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 65 of 165




185. Kuzzins, CC&S, Essex, and Microtel John Does Nos. 1–10 benefitted

financially from the operation of the Microtel, including from the room

revenue generated from Plaintiff’s sex trafficking.




             1.   Owners of the Microtel

186. Kuzzins is the fee simple owner of the Microtel. Kuzzins has no

employees or independent business operations but is instead controlled

completely by CC&S.




#3036874v2
                                      58
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 66 of 165




             2.   Managers of the Microtel

187. Essex employs the staff at the Microtel and manages the Microtel at

the direction of CC&S.

             3.   The Microtel Defendants are Agents of CC&S

188. Kuzzins and Essex expressly created an agency relationship via

contract in the parties’ management agreement for the Microtel. In that

management agreement, Kuzzins agreed that “[a]ll debts, obligations and

other liabilities incurred by [Essex ] in performance of its duties hereunder

shall be incurred on behalf of [Kuzzins].”

189. Just as Kuzzins is an alter ego of CC&S, Essex is an agent of CC&S in

their acts and omissions related to the Microtel. CC&S recognized its role as

principal in this agency relationship through hundreds of emails directing

and ratifying Essex’s day-to-day activities.

190. CC&S exercised an ongoing and systemic right of control over Essex

and Kuzzins at the Microtel, including exercising control over how Essex and

Kuzzins conducted their daily business. For example, CC&S:

        a.   Explicitly entered an agency relationship with Essex through

             Kuzzins for Essex’s work at the Microtel;




#3036874v2
                                       59
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 67 of 165




        b.   Directed Essex to provide instruction and receive clearance

             regarding the details of specific daily tasks such as pressure

             washing the property, parking lot maintenance, and landscaping;

        c.   Required that individual incidents of crime be reported to CC&S;

        d.   Directed Essex’s use of Essex’s own funds;

        e.   Required approval from CC&S regarding remodeling and

             maintenance decisions and details, including details such as the

             height in inches (4 versus 3) of bathroom backsplashes, the

             thickness of the vanity top, sink dimensions and details, the color

             of the finish on furniture, among other details;

        f.   Instructed Essex on how and how often to supervise specific

             employees;

        g.   Required pre-approval from CC&S for all purchase orders and

             change orders,

        h.   Personally inspected the property and directed Essex to replace

             specific items such as trash can lids, fix a bolt on an ice machine,

             and dust behind vending machines;

        i.   Controlled the amount of Essex employee pay and bonuses;

        j.   Required that personnel files be organized in a specific way;



#3036874v2
                                        60
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 68 of 165




        k.   Closely monitored security protocols and made decisions

             regarding the use of specific security devices, armed security, and

             policies and procedures to be enacted by Essex employees at the

             Microtel.


V.      Extended Stay America

        A.   The Sex Trafficking of Jane Doe 3 at the Baton Rouge ESA

191. From 2010 to 2012, Jane Doe 3 was trafficked out of hotel rooms at the

Baton Rouge ESA. During this time period, the Baton Rouge ESA was a

hotel that Jane Doe 3’s trafficker frequented, including stays in February,

April and May of 2011.

192. While Jane Do 3 was trafficked from hotel rooms at the Baton Rouge

ESA, she was often trafficked with three other young victims, two of whom

were minors aged 15 and 16 years old.

193. Upon arrival at the Baton Rouge ESA, the four young victims, ages 19

to 15, arrived in the company of an older man. The young victims were

scantily dressed, and of lesser quality clothing than the man and men who

accompanied them on different visits. These are well-known signs of sex

trafficking that were visible to Baton Rouge ESA employees.




#3036874v2
                                       61
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 69 of 165




194. Jane Doe 3, or another member of the group, was required to rent

multiple rooms under her name or another name and paid using cash or

prepaid credit cards or gift cards.

195. The sex trafficking ventures operating at the Baton Rouge ESA were

open and obvious and operated with the knowledge and assistance of Baton

Rouge ESA employees, agents and managers. Multiple Baton Rouge ESA

employees actively assisted Jane Doe 3’s trafficker.

196. When she was trafficked out of the Baton Rouge ESA, Jane Doe 3’s

trafficker required each victim to produce $1,000 per day. As a result, Jane

Doe 3 was forced to have sex with at least 10 and sometimes up to 20 men per

day. The daily quota imposed by Jane Doe 3’s trafficker on her and his other

victims meant that each of the victims was required to do the same. That

meant that every day at least 40 buyers were coming to the hotel, visiting a

room for a brief period, returning to their car and leaving the property just to

purchase sex from the group of victims Jane Doe 3 was trafficked with. This

constant flow of traffic and buyers with no other reason to be on the property

was open and obvious.

197. In fact, Jane Doe 3’s trafficker operated a sex trafficking venture with

impunity at the Baton Rough ESA, having photos taken at the Baton Rouge



#3036874v2
                                       62
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 70 of 165




ESA to “advertise” the trafficking victims at the Baton Rouge ESA and

posting them publicly.

198. Similarly, Jane Doe 3 and the other victims met buyers throughout the

property and could be seen at various times all through the day meeting with

different men.

199. Once, Jane Doe 3’s trafficker and several of his associates, who were

also traffickers, all gathered at the Baton Rouge ESA. There were 3 or 4

traffickers, the four victims with Jane Doe 3, plus several other victims who

came with the other traffickers. The increased number of trafficker and

victims also meant a resulting increase in the number of buyers on the

property of the Baton Rouge ESA.

200. The hotel room where Jane Doe 3 was trafficked, evidenced numerous

well-known and visible signs of sex trafficking. Frequently the trash cans in

the rooms in which Jane Doe 3 was trafficked would contain an extraordinary

number of used condoms, multiple cell phones were in the room, she stayed

for extended periods with very few personal items or possessions in the room.

201. Jane Doe 3 frequently requested excessive items from housekeeping

while preventing housekeeping from entering the room.

202. Criminal activity, including other traffickers and victims and drug

dealers operating openly on the property, was prevalent at the Baton Rouge
#3036874v2
                                      63
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 71 of 165




ESA while Jane Doe 3 was trafficked there. The conduct was so pervasive it

would have been nearly impossible for Baton Rouge ESA employees not to

observe it.

203. Once, while at the Baton Rouge ESA, Jane Doe 3 heard a violent fight

between a man she knew to be a trafficker and a woman, who was a

trafficking victim. The fight took place in a hotel room four or five doors

down from Jane Doe 3. The fight was so loud and violent that Jane Doe 3

could hear it, as could any other guest or employees in the vicinity. Instead

of calling the police, or asking the trafficker to leave the property, the Baton

Rouge ESA simply relocated the man and woman to a different room so that

the trafficking could continue.

204. Furthermore, numerous arrests and investigations gave the Baton

Rouge ESA notice of the foreseeable risk of sex trafficking ventures at the

hotel. Such incidents include:

        a.    On December 8, 2010, two women from Texas were arrested for

              prostitution at the Baton Rouge ESA as part of a sting operation

              conducted by the Baton Rouge Police Narcotics Detectives.

        b.    On October 28, 2011, and July 22, 2010, a 20-year-old called the

              police and admitted she was “running a prostitut[ion] business”

              at the Baton Rouge ESA. She called the police after her partner
#3036874v2
                                       64
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 72 of 165




             in the venture beat her at the Baton Rouge ESA along with three

             other women and two men.

        c.   On November 17, 2011, another woman from Georgia was

             arrested for prostitution at the Baton Rouge ESA as part of a

             sting operation conducted by the Baton Rouge Police Narcotics

             Detectives.

        d.   On November 21, 2011, an anonymous caller reported suspected

             prostitution after witnessing numerous men going in and out of a

             room at the ESA Baton Rouge.

        e.   On January 19, 2015, a 26-year-old from Georgia was arrested for

             prostitution a buyer and the woman’s “fiancée”—also from

             Atlanta, Georgia—got in a shootout in the hallways of the Baton

             Rouge ESA. The woman was later murdered in Atlanta. Her

             “fiancée” was later arrested for promoting prostitution in

             Tennessee.

        B.   The Sex Trafficking of Jane Doe 3 at the Atlanta ESA

205. From 2009 to 2010, Jane Doe 3 was trafficked out of hotel rooms at the

Atlanta ESA.

206. The sex trafficking ventures operating at the Atlanta ESA were open

and obvious and operated with the knowledge and assistance of Atlanta ESA
#3036874v2
                                       65
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 73 of 165




employees, agents and managers. Atlanta ESA employees actively assisted

Jane Doe 3’s trafficker who obtained the room for Jane Doe 3 at the ESA

Atlanta.

207. The sex trafficking ventures operating at the Atlanta ESA were open

and obvious. For example, on one stay when she was being trafficked out of

hotel rooms at the Atlanta ESA, Jane Doe 3 approached the Atlanta ESA

front desk employee to request additional towels. During that conversation,

Jane Doe 3 disclosed the trafficking to the employee. The employee’s only

response was to reach under the desk and pull out a box full of lingerie. The

employee offered to sell Jane Doe 3 lingerie from the front desk of the Atlanta

ESA.

208. While she was being trafficked out of hotel rooms at the Atlanta ESA

the foot traffic of buyers to the room in which she was traffic was indicative of

trafficking.

209. The hotel room where Jane Doe 3 was trafficked, evidenced numerous

well-known and visible signs of sex trafficking. Frequently the trash cans in

the rooms in which Jane Doe 3 was trafficked would contain an extraordinary

number of used condoms, multiple cell phones were in the room, she stayed

for extended periods with very few personal items or possessions in the room.



#3036874v2
                                       66
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 74 of 165




210. Jane Doe 3 frequently requested excessive items from housekeeping

while preventing housekeeping from entering the room.

211. Not surprisingly, criminal activity appeared to be rampant at the Baton

Rouge ESA while Jane Doe 3 was trafficked there, including other traffickers

and victims and drug dealers operating openly on the property. The conduct

was so pervasive it would have been nearly impossible for Baton Rouge ESA

employees not to observe it.

212. During the relevant time period, the ESA Defendants knew or should

have known of public statements by city officials in Atlanta warning of sex

trafficking at hotels, that Atlanta was an “epicenter” of sex trafficking, and of

the relationship between prostitution and sex trafficking.

213. The ESA Defendants knew or should have known of the ECPAT-USA,

its Code,16 and of DHS guidance issued in 2010 to hotel companies, that

identified a number of warning signs indicating the presence of sex

trafficking at hotels. According to DHS, hotel staff can and should be vigilant

in observing signs of human trafficking including but not limited to, signs of

poor physical appearance (injury, illness, poor hygiene, sleep deprivation,



16See The Tourism Child-Protection Code of Conduct, ECPAT-USA, available
at www.ecpatusa.org/code/ (last visited May 7, 2020).


#3036874v2
                                       67
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 75 of 165




malnourishment), constant monitoring by others, requests for housekeeping

and towels without entry into the room, presence of multiple computers or

cell phones.17

214. These facts support an inference that the ESA Defendants—all owners

and operators of hotels in a city particularly known for a problem with sex

trafficking—had actual or constructive knowledge of sex trafficking at their

hotels.

        C.   The ESA Defendants at the Atlanta and Baton Rouge ESAs

215. ESA, ESA Management, ESA Portfolio, ESA Operating, HVM, and

John Does Nos. 1–10 (collectively, the “ESA Defendants”) owned, managed,

supervised, operated, oversaw, controlled the operation of, and were

inextricably connected to the renting of rooms at the Baton Rouge ESA and

Atlanta ESA.

216. At all times relevant to this Complaint, Defendants ESA, ESA

Management, ESA Portfolio, ESA Operating, HVM, and John Does Nos. 1–10

benefitted financially from the operation of the Baton Rouge ESA and the




17U.S. Dep’t of Homeland Security, Human Trafficking and the Hospitality
Industry, https://www.dhs.gov/blue-campaign/hospitalityindustry (last visited
May 7, 2020).

#3036874v2
                                      68
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 76 of 165




Atlanta ESA, including from the room revenue generated from Plaintiff’s sex

trafficking.

217. ESA, ESA Management, ESA Portfolio, ESA Operating, and HVM are

agents and alter-egos of each other. All share an office with each other. ESA,

ESA Portfolio, and ESA Operating do not have employees. Employees of ESA

Management and HVM conduct the business of ESA, ESA Portfolio, and ESA

Operating. However, all actions taken by ESA Management, ESA Portfolio,

ESA Operating, and HVM are taken on behalf of, and in order to benefit,

ESA, the parent company.

               1.   Owners of the Baton Rouge ESA and Atlanta ESA

218. ESA Portfolio is the fee simple owner of both the Baton Rouge ESA and

the Atlanta ESA. ESA Portfolio shares an office with all other ESA

Defendants. Employees of ESA Management and HVM conduct the business

of ESA Portfolio. ESA Portfolio has no employees or operations of its own

and is an agent and alter ego of ESA, ESA Management, and HVM.

               2.   Managers of the Baton Rouge ESA and Atlanta ESA

219. HVM was the manager of the Baton Rouge ESA and the Atlanta ESA

prior to HVM’s sale to ESA Management in 2013 as part of an internal

reorganization by ESA. ESA Management was then the manager of the



#3036874v2
                                     69
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 77 of 165




Baton Rouge ESA. ESA Management is the successor entity of HVM and

ESA Management is liable for the intentional and negligent acts of HVM.

220. HVM and ESA Management share an office with all other ESA

Defendants. HVM and ESA Management employed the staff at the Baton

Rouge ESA and the Atlanta ESA and are the only ESA entities that have

employees. HVM and ESA Management are agents and alter egos of each

other and ESA.

221. ESA Operating was the “tenant” of the Baton Rouge ESA and the

Atlanta ESA, leasing the property from ESA Portfolio. ESA Operating

shares an office with all other ESA Defendants. Employees of ESA

Management and HVM conduct the business of ESA Operating. ESA

Operating has no employees or operations of its own and is an agent and

alter ego of ESA, ESA Management, and HVM.

             3.   Financial Beneficiary of the Baton Rouge ESA

222. ESA is the ultimate parent company of all ESA Defendants. ESA

shares an office with all other ESA Defendants. Employees of ESA

Management and HVM conduct the business of ESA. All actions taken by all

ESA Defendants are taken in order to benefit and enrich ESA. ESA has no

employees or operations of its own and is an agent and alter ego of ESA

Management, and HVM.
#3036874v2
                                     70
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 78 of 165




             4.      The ESA Defendants are Agents of ESA Management
                     and HVM

223. ESA Management and HVM are and were in an agency relationship

with ESA, ESA Portfolio, and ESA Operating. This agency relationship was

created through ESA Management’s and HVM’s exercise of an ongoing and

systemic right of control over the operations of ESA, ESA Portfolio, and ESA

Operating, including the means and methods of how those companies

conducted daily business, including:

             a. Employee training, supervision, responsibilities, and

                  termination decisions for every type of employee;

             b. Every aspect of employee pay, including setting the amount

                  and scale, reduction in pay policies, and dictating employee

                  hours worked and timekeeping systems employees used;

             c. Regulating vacation, paid holidays, employee discounts,

                  employee leave, employee benefits, and employee discipline;

             d. Housekeeping procedures controlling how to clean a room and

                  how and whether to report safety and security issues;

             e. Safety and security policies and practices for employees to

                  follow;

             f. Hours of operation;


#3036874v2
                                         71
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 79 of 165




             g. Fixing prices and discount policies;

             h. setting employee wages;

             i. building and maintaining the hotels;

             j. regular inspection of the hotels; and

             k. fixing prices.


                                   COUNTS

            Violations of the Georgia Racketeer Influenced
                    and Corrupt Organizations Act
    (Allegations Common to Counts I–II, V–VI, IX–X, XIII–XIV, XVII-
                                 XVIII)

224. Each Defendant acquired or maintained, directly or indirectly, an

interest in money through a pattern of racketeering activity.

        A.   Acts of Racketeering Activity

             i.    Sex Trafficking in Violation of Federal Law

225. As set forth in the Counts above, Defendants have each violated 18

U.S.C. § 1591 by participating in the sex trafficking of Jane Doe 3 and others.

This constitutes racketeering activity.

             ii.   Sex Trafficking in Violation of State Law

226. Committing, attempting to commit, and soliciting, coercing, or

intimidating another person to commit the crime of trafficking a person for


#3036874v2
                                       72
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 80 of 165




sexual servitude in violation of Georgia law is racketeering activity. O.C.G.A.

§ 16-14-3(5)(A)(vi); O.C.G.A. § 16-5-46.

227. A person commits the offense of trafficking an individual for sexual

servitude when that person knowingly:

        a.   subjects an individual to or maintains an individual in sexual

             servitude;

        b.   recruits, entices, harbors, transports, provides, solicits,

             patronizes, or obtains by any means an individual for the purpose

             of sexual servitude; or

        c.   benefits financially or by receiving anything of value from the

             sexual servitude of another.

O.C.G.A. § 16-14-3(5)(C); 18 U.S.C. § 1961(B).

228. “Sexual Servitude” means any sexually explicit conduct or performance

involving sexually explicit conduct that is induced or obtained by coercion or

deception and for which anything of value is directly or indirectly given,

promised to, or received by any individual. O.C.G.A. § 16-5-46(a)(8)(A).

229. As alleged above, Jane Doe 3 and other victims were subjected to and

maintained in sexual servitude by Defendants, individually, as parties to the

crime, and as co-conspirators, in violation of O.C.G.A. § 16-5-46(c)(1), when

they were coerced into performing or conducting sexually explicit conduct for
#3036874v2
                                        73
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 81 of 165




which something of value, directly or indirectly, was given, promised to, or

received by someone.

230. Defendants also violated O.C.G.A. § 16-5-46(c)(2) by, individually, as

parties to the crime, and as co-conspirators, harboring, recruiting, enticing,

transporting, providing, or soliciting Jane Doe 3 and other victims for the

purpose of sexual servitude.

231. Defendants also violated O.C.G.A. § 16-5-46(c)(3) by benefitting

financially and by receiving things of value from the sexual servitude of Jane

Doe 3 and other victims.

232. Specifically, as alleged above, Jane Doe 3 was trafficked for sexual

servitude:

        a.   at the Smyrna Red Roof by the Smyrna Red Roof Defendants—

             Westmont, RRI, FMW, Red Roof Franchising, and RRI West—

             and various traffickers;

        b.   at the Atlanta Red Roof by the Atlanta Red Roof Defendants—

             Westmont, RRI, RRI III, RRI West, and Red Roof Franchising—

             and various traffickers;

        c.   at the Suburban Extended Stay by the Suburban Extended Stay

             Defendants—HSI, Westmont, WHG SU LP, WHG SU LLC, and

             SUB-SU—and various traffickers;
#3036874v2
                                        74
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 82 of 165




        d.   at the Microtel by the Microtel Defendants—Kuzzins, CC&S, and

             Essex—and various traffickers; and

        e.   at the Baton Rouge and Atlanta ESAs by the ESA Defendants—

             ESA, ESA Management, ESA Portfolio, ESA Operating, and

             HVM—and various traffickers.

233. Defendants’ agents participated in violations of O.C.G.A. § 16-5-46,

alleged above, while acting within the scope of their office or employment and

on behalf of Defendants. The conduct of Defendants’ agents constituted a

pattern of illegal activity that each Defendant or its agents knew or should

have known was occurring.

             iii.   False Imprisonment

234. Defendants, individually, as parties to the crime and as co-conspirators,

also falsely imprisoned Jane Doe 3 and other victims by, as alleged above,

confining and detaining them without legal authority, contrary to their will

and in violation of their personal liberty, in violation of O.C.G.A. §16-5-41.

This constitutes racketeering activity. O.C.G.A. §§ 16-14-3(5)(A)(vi).

235. Specifically, as alleged above, Jane Doe 3 was falsely imprisoned:

        a.   at the Smyrna Red Roof by traffickers and the Smyrna Red Roof

             Defendants—Westmont, RRI, FMW, Red Roof Franchising, and



#3036874v2
                                       75
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 83 of 165




             RRI West—acting individually, as parties to the crime, and as co-

             conspirators;

        b.   at the Atlanta Red Roof by traffickers and the Atlanta Red Roof

             Defendants—Westmont, RRI, RRI III, RRI West, and Red Roof

             Franchising—acting individually, as parties to the crime, and as

             co-conspirators;

        c.   at Suburban Extended Stay by traffickers and the Suburban

             Extended Stay Defendants—HSI, Westmont, WHG SU LP, WHG

             SU LLC, and SUB-SU—acting individually, as parties to the

             crime, and as co-conspirators;

        d.   at the Microtel by traffickers and the Microtel Defendants—

             Kuzzins, CC&S, and Essex—acting individually, as parties to the

             crime, and as co-conspirators;

        e.   at the Baton Rouge and Atlanta ESAs by the ESA Defendants—

             ESA, ESA Management, ESA Portfolio, ESA Operating, and

             HVM— acting individually, as parties to the crime, and as co-

             conspirators.

             iv.   Battery

236. Traffickers at Defendants’ hotels regularly committed the offense of

battery, intentionally causing visible bodily harm to their victims, including
#3036874v2
                                       76
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 84 of 165




Jane Doe 3, in violation of O.C.G.A. § 16-5-23.1. This constitutes

racketeering activity. O.C.G.A. § 16-14-3(5)(A)(v). Defendants engaged in

this racketeering activity as parties to the crime and co-conspirators by

alerting traffickers to victims’ efforts to escape, refusing to report batteries

committed by traffickers to law enforcement, and permitting traffickers to

remain in their hotels, continue trafficking their victims, and committing

further acts of battery.

             v.    Keeping a Place of Prostitution

237. While Jane Doe 3 and other victims were confined and detained against

their will as alleged above, they were prostituted by being forced to perform

sexual acts in exchange for money or other items of value.

238. Defendants kept a place of prostitution by, acting individually, as

parties to the crime, and as co-conspirators, while having and exercising

control over the use of a place which offered seclusion and shelter for the

practice of prostitution, knowingly granting and permitting the use of that

location for the purpose of prostitution, in violation of O.C.G.A. § 16-6-10.

This constitutes racketeering activity. O.C.G.A. § 16-14-3(5)(A)(vii).

239. Specifically,

        a.   While the Smyrna Red Roof Defendants—Westmont, RRI, FMW,

             Red Roof Franchising, and RRI West—had control over the use of
#3036874v2
                                        77
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 85 of 165




             the Smyrna Red Roof, a place which offered seclusion or shelter

             for the practice of prostitution, they knowingly granted and

             permitted its use for the purpose of prostitution;

        b.   While the Atlanta Red Roof Defendants—Westmont, RRI, RRI

             III, RRI West, and Red Roof Franchising—had control over the

             use of the Atlanta Red Roof, a place which offered seclusion or

             shelter for the practice of prostitution, they knowingly granted

             and permitted its use for the purpose of prostitution;

        c.   While the Suburban Extended Stay Defendants—HSI, Westmont,

             WHG SU LP, WHG SU LLC, and SUB-SU—had control over the

             use of the Suburban Extended Stay, a place which offered

             seclusion or shelter for the practice of prostitution, they

             knowingly granted and permitted its use for the purpose of

             prostitution;

        d.   While the Microtel Defendants—Kuzzins, CC&S, and Essex—had

             control over the use of the Microtel, a place which offered

             seclusion or shelter for the practice of prostitution, they

             knowingly granted and permitted its use for the purpose of

             prostitution;



#3036874v2
                                        78
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 86 of 165




        e.   While the ESA Defendants—ESA, ESA Management, ESA

             Portfolio, ESA Operating, and HVM—had control over the use of

             the Baton Rouge and Atlanta ESAs, places which offered

             seclusion or shelter for the practice of prostitution, they

             knowingly granted and permitted its use for the purpose of

             prostitution.

             vi.   Pimping

240. Defendants engaged in pimping when, individually, as parties to the

crime, and as co-conspirators, they knowingly aided and abetted others in the

commission of prostitution in violation of O.C.G.A. § 16-6-11(5). This

constitutes racketeering activity. O.C.G.A. § 16-14-3(5)(A)(vii).

        B.   The Acts of Racketeering Activity Formed a Pattern

241. Each of the Smyrna Red Roof, Atlanta Red Roof, Suburban Extended

Stay, Microtel, and ESA Defendants engaged in more than two acts of

racketeering activity in furtherance of one or more incidents, schemes, or

transactions.

242. The acts of racketeering activity were interrelated by distinguishing

characteristics and were not isolated incidents.

243. As to each of the Smyrna Red Roof, Atlanta Red Roof, Suburban

Extended Stay, Microtel, and ESA Defendants, the acts of racketeering had
#3036874v2
                                        79
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 87 of 165




the same or similar intents, including but not limited to obtaining money,

directly or indirectly, through a pattern of racketeering activity.

244. As to each of the Smyrna Red Roof, Atlanta Red Roof, Suburban

Extended Stay, Microtel, and ESA Defendants, the acts of racketeering had

the same or similar results, in that they obtained money or facilitated the

obtaining of money, directly or indirectly, through a pattern of racketeering

activity.

245. As to each of the Smyrna Red Roof, Atlanta Red Roof, Suburban

Extended Stay, Microtel, and ESA Defendants, the acts of racketeering had

the same or similar accomplices, including but not limited to sex traffickers,

hotels, hotel management, and hotel chain management.

246. As to each of the Smyrna Red Roof, Atlanta Red Roof, Suburban

Extended Stay, Microtel, and ESA Defendants, the acts of racketeering had

the same or similar victims, including but not limited to Jane Doe 3 and other

victims who were forced to engage in sexual acts in exchange for money at

Defendants’ hotels, were falsely imprisoned at those hotels and were the

victim of other acts of racketeering activity committed at those hotels.

247. As to each of the Smyrna Red Roof, Atlanta Red Roof, Suburban

Extended Stay, Microtel, and ESA Defendants, the acts of racketeering had

the same or similar methods of commission, including but not limited to
#3036874v2
                                       80
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 88 of 165




harboring, holding, confining, and detaining persons who were forced to

engage in sexual acts in exchange for money at Defendants’ hotels.

248. As to each of the Smyrna Red Roof, Atlanta Red Roof, Suburban

Extended Stay, Microtel, and ESA Defendants, the acts of racketeering were

further interrelated by distinguishing characteristics, including but not

limited to:

        a.    warning sex traffickers when law enforcement was present or

              making inquiries;

        b.    as to each Suburban Extended Stay Defendant warning sex

              traffickers when victims sought to escape; and

        c.    allowing and assisting traffickers to force persons to perform sex

              acts in exchange for money on a repeated and ongoing basis.

                               COUNT I
     Violations of the Georgia Racketeer Influenced and Corrupt
                Organizations Act O.C.G.A. § 16-14-4(c)
  (Against Smyrna Red Roof Defendants: Westmont, RRI, FMW, Red
                   Roof Franchising, and RRI West)

249. Jane Doe 3 repeats and incorporates the allegations set forth in Parts

I.A–B. and paragraphs 224–248, above, as if fully set forth herein.

250. The Smyrna Red Roof Defendants—Westmont, RRI, FMW, Red Roof

Franchising, and RRI West—violated O.C.G.A. § 16-14-4(c) by conspiring to


#3036874v2
                                        81
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 89 of 165




acquire money through a pattern of racketeering activity in violation of

O.C.G.A. § 16-14-4(a).

251. The Smyrna Red Roof Defendants—Westmont, RRI, FMW, Red Roof

Franchising, and RRI West—knowingly and willfully joined a conspiracy

which contained a common plan or purpose to commit two or more acts of

racketeering activity, through which an interest in and control of money

would be acquired and maintained, either directly or indirectly (the “Smyrna

Red Roof Sex Trafficking Conspiracy”).

252. Each of the Smyrna Red Roof Defendants—Westmont, RRI, FMW, Red

Roof Franchising, and RRI West—also individually violated O.C.G.A. § 16-14-

4(c) by endeavoring to violate O.C.G.A. § 16-14-4(a) by acquiring or

maintaining, directly or indirectly, an interest in and control of money

through a pattern of racketeering activity.

253. Each of the Smyrna Red Roof Defendants—Westmont, RRI, FMW, Red

Roof Franchising, and RRI West—committed acts of racketeering activity and

overt acts in furtherance of its individual endeavors and the Smyrna Red

Roof Sex Trafficking Conspiracy, including those alleged above.

254. The acts committed by the participants in the Smyrna Red Roof Sex

Trafficking Conspiracy number in the thousands.



#3036874v2
                                      82
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 90 of 165




255. The conduct in violation of the Georgia RICO Act in which each

Defendant participated by committing an act of racketeering activity or an

overt act continued to within five years of the filing of this action.

256. Upon information and belief, the conduct of the Smyrna Red Roof

Defendants—Westmont, RRI, FMW, Red Roof Franchising, and RRI West—

in violation of O.C.G.A. § 16-14-4 has not terminated.

257. Jane Doe 3 has suffered substantial physical, emotional, and

psychological harm and other damages as a direct and proximate result of the

violations of Georgia RICO committed by the Smyrna Red Roof Defendants—

Westmont, RRI, FMW, Red Roof Franchising, and RRI West.

258. The Smyrna Red Roof Defendants—Westmont, RRI, FMW, Red Roof

Franchising, and RRI West—are liable to Jane Doe 3 for three times her

damages in an amount to be proven at trial, her attorneys’ fees, and the costs

of investigation and litigation.

259. The wrongful actions of the Smyrna Red Roof Defendants—Westmont,

RRI, FMW, Red Roof Franchising, and RRI West—constitute willful

misconduct, malice, fraud, wantonness, oppression, or that entire want of

care which would raise the presumption of conscious indifference to

consequences, rendering them liable to Jane Doe 3 for punitive damages

pursuant to O.C.G.A. § 51-12-5.1.
#3036874v2
                                        83
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 91 of 165




260. Because the Smyrna Red Roof Defendants—Westmont, RRI, FMW, Red

Roof Franchising, and RRI West—acted with the specific intent to cause

harm, there is no limitation regarding the amount that may be awarded as

punitive damages.

                              COUNT II
     Violations of the Georgia Racketeer Influenced and Corrupt
                Organizations Act O.C.G.A. § 16-14-4(a)
  (Against Smyrna Red Roof Defendants: Westmont, RRI, FMW, Red
                   Roof Franchising, and RRI West)

261. Jane Doe 3 repeats and incorporates the allegations set forth in Parts

I.A–B. and 224–48, above, as if fully set forth herein.

262. As set forth above in paragraphs 224–248, the Smyrna Red Roof

Defendants—Westmont, RRI, FMW, Red Roof Franchising, and RRI West—

violated O.C.G.A. § 16-14-4(a) by acquiring or maintaining, directly or

indirectly, an interest in money through a pattern of racketeering activity.

263. The conduct in violation of the Georgia RICO Act in which the Smyrna

Red Roof Defendants—Westmont, RRI, FMW, Red Roof Franchising, and RRI

West—participated continued to within five years of the filing of this action.

264. Upon information and belief, the conduct of the Smyrna Red Roof

Defendants—Westmont, RRI, FMW, Red Roof Franchising, and RRI West—

in violation of O.C.G.A. § 16-14-4 has not terminated.


#3036874v2
                                       84
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 92 of 165




265. Jane Doe 3 has suffered substantial physical, emotional, and

psychological harm and other damages as a direct and proximate result of the

Smyrna Red Roof Defendants—Westmont, RRI, FMW, Red Roof Franchising,

and RRI West—violations of Georgia RICO.

266. The Smyrna Red Roof Defendants—Westmont, RRI, FMW, Red Roof

Franchising, and RRI West—are liable to Jane Doe 3 for three times her

damages in an amount to be proven at trial, her attorneys’ fees, and her costs

of investigation and litigation.

267. The wrongful actions of the Smyrna Red Roof Defendants—Westmont,

RRI, FMW, Red Roof Franchising, and RRI West—constitute willful

misconduct, malice, fraud, wantonness, oppression, or that entire want of

care which would raise the presumption of conscious indifference to

consequences, rendering them liable to Jane Doe 3 for punitive damages

pursuant to O.C.G.A. § 51-12-5.1.

268. Because the Smyrna Red Roof Defendants—Westmont, RRI, FMW, Red

Roof Franchising, and RRI West—acted with the specific intent to cause

harm, there is no limitation regarding the amount that may be awarded as

punitive damages.




#3036874v2
                                      85
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 93 of 165




                            COUNT III
                     TVPRA, 18 U.S.C. § 1595
  (Against Smyrna Red Roof Defendants: Westmont, RRI, FMW, Red
                 Roof Franchising, and RRI West)

269. Plaintiff repeats and incorporates the allegations set forth in

paragraphs Parts I.A–B., above, as if fully set forth herein.

270. In violation of 18 U.S.C. § 1595(a), each Smyrna Red Roof Defendant—

Westmont, RRI, FMW, Red Roof Franchising, and RRI West—knowingly

benefitted from participation in a venture that it knew or should have known

engaged in sex trafficking.

                               Direct Liability

271. Each Smyrna Red Roof Defendant—Westmont, RRI, FMW, Red Roof

Franchising, and RRI West—is directly liable for its benefit, actual or

constructive knowledge, and participation in the sex trafficking ventures at

the Smyrna Red Roof.

272. The Smyrna Red Roof Defendants—Westmont, RRI, FMW, Red Roof

Franchising, and RRI West—knowingly benefitted from Plaintiff’s sex

trafficking by receiving a percentage of the revenue generated by the

operation of the Smyrna Red Roof, including a percentage of the revenue

generated for the rate charged on the rooms in which Plaintiff was trafficked.

273. The Smyrna Red Roof Defendants—Westmont, RRI, FMW, Red Roof

#3036874v2
                                       86
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 94 of 165




Franchising, and RRI West—participated in a sex trafficking venture by

providing to Plaintiff’s trafficker the necessary venue for her sex trafficking.

In the course of this venture, numerous buyers paid to have sex with Plaintiff

at the Smyrna Red Roof.

274. The venture in which the Smyrna Red Roof Defendants—Westmont,

RRI, FMW, Red Roof Franchising, and RRI West—participated was in or

affecting interstate commerce.

275. The Smyrna Red Roof Defendants—Westmont, RRI, FMW, Red Roof

Franchising, and RRI West—knew or should have known the venture

violated the TVPRA because the Smyrna Red Roof Defendants, their agents

and representatives, saw the signs of sex trafficking exhibited by Plaintiff,

her trafficker, the rooms in which she was trafficked, the frequent traffic of

male buyers to Plaintiff’s rooms, and the numerous other victims being

trafficked at the hotel.

276. FMW, based on the facts alleged in Parts I.A–B., above, and

incorporated here by reference, knew or should have known about sex

trafficking ventures at the hotel it owned from 2010 to December 2012. FMW

participated in the sex trafficking ventures at the Smyrna Red Roof by

providing the venue, the physical location where Plaintiff’s sex trafficking

was permitted.
#3036874v2
                                       87
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 95 of 165




277. RRI West contracted with FMW to manage the Smyrna Red Roof in

exchange for a percentage of the hotel’s revenue from at least August 2011 to

December 2012. Based on the facts alleged in Parts I.A–B., above, and

incorporated here by reference, RRI West knew or should have known about

the sex trafficking ventures at the Smyrna Red Roof. RRI West participated

in the sex trafficking ventures at the Smyrna Red Roof by managing the

property where the trafficking was permitted and by renting rooms to sex

traffickers for sex trafficking at the Smyrna Red Roof with actual or

constructive knowledge.

278. From 2010–December 2012, RRI managed the Smyrna Red Roof and

employed the staff there. Based on the facts alleged in Parts I.A–B., above,

and incorporated here by reference, RRI knew or should have known about

the sex trafficking ventures at the Smyrna Red Roof involving its employees.

RRI participated in the sex trafficking ventures at the Smyrna Red Roof by

renting rooms to sex traffickers for sex trafficking at the Smyrna Red Roof

with actual or constructive knowledge.

279. From 2010–December 2012, Westmont managed and operated the

business of the Smyrna Red Roof. Based on the facts alleged in Parts I.A–B.,

above, and incorporated here by reference, Westmont knew or should have

known about the sex trafficking ventures at the Smyrna Red Roof it managed
#3036874v2
                                      88
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 96 of 165




and operated. Westmont participated in the sex trafficking ventures at the

Smyrna Red Roof by operating the hotel in such a manner as to permit sex

trafficking to occur and by renting rooms to sex traffickers for sex trafficking

at the Smyrna Red Roof with actual or constructive knowledge.

280. Red Roof Franchising contracted with FMW via RRI’s franchise

agreements. Red Roof Franchising knew or should have known what it

contractually obligated itself to know through its franchise agreements. That

is, Red Roof Franchising knew or should have known about every safety and

security incident occurring on the property because its franchise agreements

required franchisees to report every safety and security incident occurring on

the property. Further, based on the facts alleged in Parts I.A.–B., above and

incorporated here by reference, Red Roof Franchising knew or should have

known about the sex trafficking ventures at the Smyrna Red Roof. Red Roof

Franchising participated in sex trafficking ventures at the Smyrna Red Roof

by permitting and profiting from sex trafficking at the Smyrna Red Roof after

it had actual and constructive knowledge of the integral role that sex

trafficking played at the hotel.

                               Agency Liability

281. Alternatively, Westmont and RRI are also liable under the TVPRA

through their agency relationships with certain other Smyrna Red Roof
#3036874v2
                                       89
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 97 of 165




Defendant.

282. At all times relevant to this lawsuit, FMW and RRI West were in an

agency relationship with Westmont. Westmont exerted complete control over

FMW and RRI West. Westmont directed and at times conducted all the

business of FMW and RRI West. Westmont controlled the means and

methods of how FMW and RRI West conducted their daily business. FMW

and RRI West were agents of Westmont.

283. At all times relevant to this lawsuit, Red Roof Franchising was in an

agency relationship with RRI. RRI exerted complete control over Red Roof

Franchising. RRI directed and at times conducted all the business of Red

Roof Franchising. RRI controlled the means and methods of how Red Roof

Franchising conducted its daily business. Red Roof Franchising was an agent

of RRI.

                     Alter Ego/Mere Instrumentality

284. Alternatively, Westmont and RRI are also liable to Plaintiff under the

TVPRA because certain other Smyrna Red Roof Defendants—Westmont,

RRI, FMW, Red Roof Franchising, and RRI West—are alter egos of Westmont

and RRI.

285. At all times relevant to this lawsuit, FMW and RRI West were alter

egos of Westmont. FMW and RRI West were created by Westmont and share
#3036874v2
                                     90
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 98 of 165




the same office as Westmont. Westmont exerted complete control over FMW

and RRI West’s finances, policies, and business practices. Westmont

employees conducted all the business of FMW and RRI West. FMW and RRI

West did not have their own employees or operations independent of

Westmont. Westmont controlled the means and methods of how FMW and

RRI West conducted their daily business. Westmont’s control over FMW and

RRI West was used to allow Westmont to profit from sex trafficking,

including Plaintiff’s sex trafficking, at the Smyrna Red Roof while attempting

to avoid liability for doing so. Westmont’s control of FMW and RRI West,

therefore, caused Plaintiff’s injuries in this lawsuit.

286. At all times relevant to this lawsuit, Red Roof Franchising was an alter

ego of RRI. Red Roof Franchising was created by RRI and shares the same

office as RRI. RRI exerted complete control over Red Roof Franchising’s

finances, policies, and business practices. RRI employees conducted all the

business of Red Roof Franchising. Red Roof Franchising did not have its own

employees or operations independent of RRI. RRI controlled the means and

methods of how Red Roof Franchising conducted its daily business. RRI’s

control over Red Roof Franchising was used to allow RRI to profit from sex

trafficking, including Plaintiff’s sex trafficking, at the Smyrna Red Roof while

attempting to avoid liability for doing so. RRI’s control of Red Roof
#3036874v2
                                        91
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 99 of 165




Franchising, therefore, caused Plaintiff’s injuries in this lawsuit.

                                Joint Venture

287. Alternatively, Westmont and RRI are also liable to Plaintiff under the

TVPRA because they were in a joint venture at the Smyrna Red Roof and

each is liable for the acts and omissions of the other.

288. Westmont is the owner of RRI. The two companies are interrelated and

share employees and operations. The two companies are even further

integrated in situations where Westmont is the owner of a hotel property that

is then franchised through RRI. That was the case at the Smyrna Red Roof

from 2010 through December 2012.

289. From at least 2010 through December 2012, the Smyrna Red Roof was

a joint undertaking for profit by Westmont and RRI.

290. From at least 2010 through December 2012, Westmont and RRI each

exerted control over, and each had a right of control over, the Smyrna Red

Roof.

291. Westmont and RRI have joint proprietary interests in the Smyrna Red

Roof and each share in the profits and losses of the hotel.

292. On information and belief, Westmont and RRI have common stock

ownership, common directors and officers, common business departments,

share each other’s property as their own; and their daily operations are not
#3036874v2
                                       92
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 100 of 165




kept separate.

                                    Damages

293. Plaintiff has suffered substantial physical, emotional, and psychological

harm and other damages as a direct and proximate result of the Smyrna Red

Roof Defendants’ conduct—that of Westmont, RRI, FMW, Red Roof

Franchising, and RRI West—and their participation in the sex trafficking

ventures at the Smyrna Red Roof.

294. The Smyrna Red Roof Defendants—Westmont, RRI, FMW, Red Roof

Franchising, and RRI West—are liable to Plaintiff for her damages in an

amount to be proven at trial, including reasonable attorneys’ fees under the

TVPRA and punitive damages.

295. All Defendants are jointly and severally liable for damages arising from

the indivisible injuries they caused Plaintiff.

                             COUNT IV
                             Negligence
   (Against the Smyrna Red Roof Defendants: Westmont, RRI, FMW,
                 Red Roof Franchising, and RRI West)

296. Jane Doe 3 repeats and incorporates the allegations set forth in Parts

I.A–B., above as if fully set forth herein.

297. At all relevant times, the Smyrna Red Roof Defendants—Westmont,

RRI, FMW, Red Roof Franchising, and RRI West—controlled the operation

#3036874v2
                                        93
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 101 of 165




and management of Smyrna Red Roof, and had the legal duty to keep the

premises safe and secure with the due regard for the safety of their invitees,

including Plaintiff. The Smyrna Red Roof Defendants—Westmont, RRI,

FMW, Red Roof Franchising, and RRI West—breached their duty and failed

to act as similarly situated businesses would in similar circumstances.

298. At all relevant times, the Smyrna Red Roof Defendants—Westmont,

RRI, FMW, Red Roof Franchising, and RRI West—had authority and

discretion regarding whether and how to take certain measures to provide for

the safety and security of invitees at the Smyrna Red Roof.

299. At all relevant times, Jane Doe 3 was an invitee of the Smyrna Red

Roof and the Smyrna Red Roof Defendants—Westmont, RRI, FMW, Red Roof

Franchising, and RRI West—owed a duty of care to their invitees, including

Jane Doe 3, to keep the Smyrna Red Roof safe from unlawful acts on the

premises.

300. The Smyrna Red Roof Defendants—Westmont, RRI, FMW, Red Roof

Franchising, and RRI West—negligently failed to keep the Smyrna Red Roof

safe and negligently failed to adequately and properly protect their invitees,

including Jane Doe 3, in breach of their duty of care. The Smyrna Red Roof

Defendants—Westmont, RRI, FMW, Red Roof Franchising, and RRI West—

were negligent, and their negligence proximately caused Plaintiff injuries by:
#3036874v2
                                      94
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 102 of 165




        a.   Negligently violating O.C.G.A. § 51-3-1 by failing to use ordinary

             care to keep the premises safe;

        b.   Negligently violating O.C.G.A. § 41-1-1 by creating and

             maintaining a nuisance;

        c.   Negligently failing to provide appropriate and effective security

             personnel during Plaintiff’s trafficking at the hotel;

        d.   Negligently failing to properly inspect and maintain the

             premises;

        e.   Negligently failing to properly train and supervise their

             employees regarding sex trafficking at the hotel;

        f.   Negligently failing to properly retain, hire, train, and supervise

             said employees;

        g.   Negligently failing to ensure business policies, systems, and

             security were adequately followed and implemented;

        h.   Negligently failing to inspect, patrol, or appropriately monitor

             the property;

        i.   Negligently failing to remediate a long history of crime at the

             Smyrna Red Roof and the area nearby;

        j.   Negligently failing to warn invitees of known hazards at the

             property; and
#3036874v2
                                        95
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 103 of 165




        k.     Negligently representing to invitees that the property was safe.

301. FMW had a duty to keep the premises safe for guests and invitees,

including Jane Doe 3. Based on the facts alleged in Parts I.A–B., above, and

incorporated here by reference, FMW had knowledge of, or in the exercise of

reasonable care should have had knowledge of the threat of sex trafficking at

the Smyrna Red Roof. Despite its actual and constructive knowledge, FMW

negligently failed to protect invitees, including Plaintiff, from the risks of sex

trafficking.

302. RRI West had a duty to keep the premises safe for guests and invitees,

including Jane Doe 3, during the time it was the property manager at the

Smyrna Red Roof. Based on the facts alleged in Parts I.A–B., above, and

incorporated here by reference, RRI West had knowledge of, or in the exercise

of reasonable care should have had knowledge of the threat of sex trafficking

at the Smyrna Red Roof. Despite its actual and constructive knowledge, RRI

West negligently failed to protect invitees, including Plaintiff, from the risks

of sex trafficking.

303. Westmont had a duty to keep the premises safe for guests and invitees,

including Jane Doe 3 while it was the manager and operator of the Smyrna

Red Roof from 2010–2012. Based on the facts alleged in Parts I.A–B., above,

and incorporated here by reference, Westmont had knowledge of, or in the
#3036874v2
                                        96
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 104 of 165




exercise of reasonable care should have had knowledge of the threat of sex

trafficking at the Smyrna Red Roof. Despite its actual and constructive

knowledge, Westmont negligently failed to protect invitees, including

Plaintiff, from the risks of sex trafficking.

304. Red Roof Franchising had a duty to keep the premises safe for guests

and invitees, including Jane Doe 3. Based on the facts alleged in Parts I.A–

B., above, and incorporated here by reference, Red Roof Franchising had

knowledge of, or in the exercise of reasonable care should have had

knowledge of the threat of sex trafficking at the Smyrna Red Roof because

reporting of sex trafficking was required under the franchise agreement.

Despite its actual and constructive knowledge, Red Roof Franchising

negligently failed to protect invitees, including Plaintiff, from the risks of sex

trafficking.

305. RRI had a duty to keep the premises safe for guests and invitees,

including Jane Doe 3. Based on the facts alleged in Parts I.A–B., above, and

incorporated here by reference, RRI had knowledge of, or in the exercise of

reasonable care should have had knowledge of the threat of sex trafficking at

the Smyrna Red Roof. Despite its actual and constructive knowledge, RRI

negligently failed to protect invitees, including Plaintiff, from the risks of sex

trafficking.
#3036874v2
                                        97
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 105 of 165




306. Alternatively, Westmont and RRI are also liable in negligence to

Plaintiff under three distinct theories: (1) Agency; (2) Alter Ego; (3) Joint

Venture. Plaintiff Jane Doe 3 repeats and incorporates the allegations set

forth in paragraphs 282–92 above as if fully set forth herein.

307. As a direct and proximate result of the actions and/or inactions of

Smyrna Red Roof Defendants—Westmont, RRI, FMW, Red Roof Franchising,

and RRI West—Jane Doe 3 suffered substantial physical, emotional, and

psychological harm and other damages in an amount to be proven at trial.

308. The wrongful actions of the Smyrna Red Roof Defendants—Westmont,

RRI, FMW, Red Roof Franchising, and RRI West—constitute willful

misconduct, malice, fraud, wantonness, oppression, or that entire want of

care which would raise the presumption of conscious indifference to

consequences, rendering them liable to Jane Doe 3 for punitive damages

pursuant to O.C.G.A. § 51-12-5.1.

309. Plaintiff is entitled to an award of punitive damages without limitation

or cap because the actions of the Smyrna Red Roof Defendants—Westmont,

RRI, FMW, Red Roof Franchising, and RRI West—and their employees were

willful and wanton and showed an entire want of care, which raises the

presumption of a conscious indifference to consequences.

310. The actions of the Smyrna Red Roof Defendants—Westmont, RRI,
#3036874v2
                                       98
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 106 of 165




FMW, Red Roof Franchising, and RRI West—evidence a species of bad faith,

were and are stubbornly litigious, and have caused Plaintiff undue expense.

Thus, Plaintiff is entitled to recover the necessary expenses of litigation,

including an award of reasonable attorney’s fees and expenses required by

this action, pursuant to O.C.G.A. § 13-6-11 and/or O.C.G.A. § 9-11-68(e), as

well as any other statutory or common law basis.

                              COUNT V
    Violations of the Georgia Racketeer Influenced and Corrupt
               Organizations Act O.C.G.A. § 16-14-4(c)
 (Against Atlanta Red Roof Defendants: Westmont, RRI, RRI III, RRI
                   West, and Red Roof Franchising)

311. Jane Doe 3 repeats and incorporates the allegations set forth in Parts

II.A–B. and paragraphs 224–48, above, as if fully set forth herein.

312. The Atlanta Red Roof Defendants—Westmont, RRI, RRI III, RRI West,

and Red Roof Franchising—violated O.C.G.A. § 16-14-4(c) by conspiring to

acquire money through a pattern of racketeering activity in violation of

O.C.G.A. § 16-14-4(a).

313. The Atlanta Red Roof Defendants—Westmont, RRI, RRI III, RRI West,

and Red Roof Franchising—knowingly and willfully joined a conspiracy

which contained a common plan or purpose to commit two or more acts of

racketeering activity, through which an interest in and control of money


#3036874v2
                                       99
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 107 of 165




would be acquired and maintained, either directly or indirectly (the “Atlanta

Red Roof Sex Trafficking Conspiracy”).

314. Each of the Atlanta Red Roof Defendants—Westmont, RRI, RRI III,

RRI West, and Red Roof Franchising—also individually violated O.C.G.A. §

16-14-4(c) by endeavoring to violate O.C.G.A. § 16-14-4(a) by acquiring or

maintaining, directly or indirectly, an interest in and control of money

through a pattern of racketeering activity.

315. Each of the Atlanta Red Roof Defendants—Westmont, RRI, RRI III,

RRI West, and Red Roof Franchising—committed acts of racketeering

activity and overt acts in furtherance of its individual endeavors and the

Atlanta Red Roof Sex Trafficking Conspiracy, including those alleged above.

316. The acts committed by the participants in the Atlanta Red Roof Sex

Trafficking Conspiracy number in the thousands.

317. The conduct in violation of the Georgia RICO Act in which the Atlanta

Red Roof Defendants—Westmont, RRI, RRI III, RRI West, and Red Roof

Franchising—participated continued to within five years of the filing of this

action.

318. Upon information and belief, the conduct of the Atlanta Red Roof

Defendants—Westmont, RRI, RRI III, RRI West, and Red Roof Franchising—

in violation of O.C.G.A. § 16-14-4 has not terminated.
#3036874v2
                                      100
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 108 of 165




319. Jane Doe 3 has suffered substantial physical, emotional, and

psychological harm and other damages as a direct and proximate result of the

Atlanta Red Roof Defendants violations of Georgia RICO.

320. The Atlanta Red Roof Defendants are liable to Jane Doe 3 for three

times her damages in an amount to be proven at trial, her attorneys’ fees,

and the costs of investigation and litigation.

321. The wrongful actions of the Atlanta Red Roof Defendants constitute

willful misconduct, malice, fraud, wantonness, oppression, or that entire

want of care which would raise the presumption of conscious indifference to

consequences, rendering them liable to Jane Doe 3 for punitive damages

pursuant to O.C.G.A. § 51-12-5.1.

322. Because the Atlanta Red Roof Defendants acted with the specific intent

to cause harm, there is no limitation regarding the amount that may be

awarded as punitive damages.

                             COUNT VI
    Georgia Racketeer Influenced and Corrupt Organizations Act
                         O.C.G.A. § 16-14-4(a)
 (Against Atlanta Red Roof Defendants: Westmont, RRI, RRI III, RRI
                  West, and Red Roof Franchising)

323. Jane Doe 3 repeats and incorporates the allegations set forth in Parts

II.A–B. and paragraphs 224–48, above, as if fully set forth herein.


#3036874v2
                                      101
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 109 of 165




324. As set forth above in paragraphs 224–48, above, the Atlanta Red Roof

Defendants—Westmont, RRI, RRI III, RRI West, and Red Roof Franchising—

violated O.C.G.A. § 16-14-4(a) by acquiring or maintaining, directly or

indirectly, an interest in money through a pattern of racketeering activity.

325. The conduct in violation of the Georgia RICO Act in which the Atlanta

Red Roof Defendants—Westmont, RRI, RRI III, RRI West, and Red Roof

Franchising—participated continued to within five years of the filing of this

action.

326. Upon information and belief, the conduct of the Atlanta Red Roof

Defendants—Westmont, RRI, RRI III, RRI West, and Red Roof Franchising—

in violation of O.C.G.A. § 16-14-4 has not terminated.

327. Jane Doe 3 has suffered substantial physical, emotional, and

psychological harm and other damages as a direct and proximate result of the

violations of Georgia RICO committed by the Atlanta Red Roof Defendants—

Westmont, RRI, RRI III, RRI West, and Red Roof Franchising.

328. The Atlanta Red Roof Defendants—Westmont, RRI, RRI III, RRI West,

and Red Roof Franchising—are liable to Jane Doe 3 for three times her

damages in an amount to be proven at trial, her attorneys’ fees, and her costs

of investigation and litigation.



#3036874v2
                                     102
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 110 of 165




329. The wrongful actions of the Atlanta Red Roof Defendants—Westmont,

RRI, RRI III, RRI West, and Red Roof Franchising—constitute willful

misconduct, malice, fraud, wantonness, oppression, or that entire want of

care which would raise the presumption of conscious indifference to

consequences, rendering them liable to Jane Doe 3 for punitive damages

pursuant to O.C.G.A. § 51-12-5.1.

330. Because the Atlanta Red Roof Defendants—Westmont, RRI, RRI III,

RRI West, and Red Roof Franchising—acted with the specific intent to cause

harm, there is no limitation regarding the amount that may be awarded as

punitive damages.

                           COUNT VII
                     TVPRA, 18 U.S.C. § 1595
(Against Atlanta Red Roof Defendants: Westmont, RRI, RRI III, RRI
                 West, and Red Roof Franchising)

331. Plaintiff repeats and incorporates the allegations set forth in Parts

II.A–B., above, as if fully set forth herein.

332. In violation of 18 U.S.C. § 1595(a), each Atlanta Red Roof Defendant—

Westmont, RRI, RRI III, RRI West, and Red Roof Franchising—knowingly

benefitted from participation in a venture that it knew or should have known

engaged in sex trafficking.




#3036874v2
                                        103
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 111 of 165




                               Direct Liability

333. Each Atlanta Red Roof Defendant—Westmont, RRI, RRI III, RRI West,

and Red Roof Franchising—is directly liable for its knowing benefit, actual or

constructive knowledge, and participation in the sex trafficking ventures at

the Atlanta Red Roof.

334. The Atlanta Red Roof Defendants—Westmont, RRI, RRI III, RRI West,

and Red Roof Franchising—knowingly benefitted from Plaintiff’s sex

trafficking by receiving a percentage of the revenue generated by the

operation of the Atlanta Red Roof, including a percentage of the revenue

generated for the rate charged on the rooms in which Plaintiff was trafficked.

335. The Atlanta Red Roof Defendants—Westmont, RRI, RRI III, RRI West,

and Red Roof Franchising—participated in a sex trafficking venture by

providing to Plaintiff’s trafficker the necessary venue for her sex trafficking.

In the course of this venture, numerous buyers paid to have sex with Plaintiff

at the Atlanta Red Roof.

336. The venture in which the Atlanta Red Roof Defendants—Westmont,

RRI, RRI III, RRI West, and Red Roof Franchising—participated was in or

affecting interstate commerce.

337. The Atlanta Red Roof Defendants—Westmont, RRI, RRI III, RRI West,

and Red Roof Franchising—knew or should have known the venture violated
#3036874v2
                                       104
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 112 of 165




the TVPRA because the Atlanta Red Roof Defendants, their agents and

representatives, saw the signs of sex trafficking exhibited by Plaintiff, her

trafficker, the rooms in which she was trafficked, the frequent traffic of

numerous male buyers to Plaintiff’s rooms, and the numerous other victims

being trafficked at the hotel.

338. Based on the facts alleged in Parts II.A–B., above, and incorporated

here by reference, RRI III knew or should have known about sex trafficking

ventures at the hotel it owned. RRI III participated in the sex trafficking

ventures at the Atlanta Red Roof by providing the venue, the physical

location where Plaintiff’s sex trafficking was allowed to occur.

339. Based on the facts alleged in Parts II.A–B., above, and incorporated

here by reference, RRI West knew or should have known about the sex

trafficking ventures at the Atlanta Red Roof. RRI West participated in the

sex trafficking ventures at the Atlanta Red Roof by managing the property

where the trafficking was permitted and by renting rooms to sex traffickers

for sex trafficking at the Atlanta Red Roof with actual or constructive

knowledge.

340. RRI managed the Atlanta Red Roof and employed the staff there.

Based on the facts alleged in Parts II.A–B., above, and incorporated here by

reference, RRI knew or should have known about the sex trafficking ventures
#3036874v2
                                      105
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 113 of 165




at the Atlanta Red Roof. RRI participated in the sex trafficking ventures at

the Atlanta Red Roof by managing the property in such a manner as to

permit sex trafficking to occur and by renting rooms to sex traffickers for sex

trafficking at the Atlanta Red Roof with actual or constructive knowledge.

341. Westmont managed and operated the business of the Atlanta Red Roof.

Based on the facts alleged in Parts II.A–B., above, and incorporated here by

reference, Westmont knew or should have known about the sex trafficking

ventures at the Atlanta Red Roof it managed and operated. Westmont

participated in the sex trafficking ventures at the Atlanta Red Roof by

operating the hotel in such a manner as to permit sex trafficking to occur and

by renting rooms to sex traffickers for sex trafficking at the Atlanta Red Roof

with actual or constructive knowledge.

342. Red Roof Franchising contracted with RRI III via RRI’s franchise

agreements. Based on the facts alleged in Parts II.A–B., above, and

incorporated here by reference, Red Roof Franchising knew or should have

known about every safety and security incident occurring on the property

because its franchise agreements required franchisees to report every safety

and security incident occurring on the property. Red Roof Franchising

participated in sex trafficking ventures at the Atlanta Red Roof by permitting

and profiting from sex trafficking at the Atlanta Red Roof after it had actual
#3036874v2
                                      106
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 114 of 165




and constructive knowledge of the integral role that sex trafficking played at

the hotel.

343. Alternatively, Westmont and RRI are also liable to Plaintiff under the

TVPRA under three distinct theories: (1) Agency; (2) Alter Ego; (3) Joint

Venture.

344. At all times relevant to this lawsuit, RRI III was in an agency

relationship with Westmont. Westmont exerted complete control over RRI

III. Westmont directed and at times conducted all the business of RRI III.

Westmont controlled the means and methods of how RRI III conducted its

daily business. RRI III was an agent of Westmont.

345. At all times relevant to this lawsuit, RRI III was an alter ego of

Westmont. RRI III was created by Westmont and shares the same office as

Westmont. Westmont exerts complete control over RRI III’s finances,

policies, and business practices. Westmont employees conduct all the

business of RRI III. RRI III did not have its own employees or operations

independent of Westmont. Westmont controlled the means and methods of

how RRI III conducted its daily business. Westmont’s control over RRI III

was used to allow Westmont to profit from sex trafficking, including

Plaintiff’s sex trafficking, at the Atlanta Red Roof while attempting to avoid

liability for doing so. Westmont’s control of RRI III, therefore, caused
#3036874v2
                                      107
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 115 of 165




Plaintiff’s injuries in this lawsuit.

346. Regarding the other Atlanta Red Roof Defendants and allegations

supporting agency, alter ego, and joint venture, Plaintiff repeats and

incorporates the allegations set forth in paragraphs 113–22 and 282–92,

above, as if fully set forth herein.

                                        Damages

347. Plaintiff has suffered substantial physical, emotional, and psychological

harm and other damages as a direct and proximate result of the participation

of the Atlanta Red Roof Defendants—Westmont, RRI, RRI III, RRI West, and

Red Roof Franchising—in the sex trafficking ventures at the Atlanta Red

Roof.

348. The Atlanta Red Roof Defendants—Westmont, RRI, RRI III, RRI West,

and Red Roof Franchising—are liable to Plaintiff for her damages in an

amount to be proven at trial, including reasonable attorneys’ fees under the

TVPRA and punitive damages.

349. All Defendants are jointly and severally liable for damages arising from

the indivisible injuries they caused Plaintiff.

                            COUNT VIII
                            Negligence
 (Against the Atlanta Red Roof Defendants: Westmont, RRI, RRI III,
                RRI West, and Red Roof Franchising)

#3036874v2
                                          108
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 116 of 165




350. Jane Doe 3 repeats and incorporates the allegations set forth in Parts

II.A–B., above, as if fully set forth herein.

351. At all relevant times, the Atlanta Red Roof Defendants—Westmont,

RRI, RRI III, RRI West, and Red Roof Franchising—controlled the operation

and management of Atlanta Red Roof and had the legal duty to keep the

premises safe and secure with the due regard for the safety of their invitees,

including Plaintiff. The Atlanta Red Roof Defendants—Westmont, RRI, RRI

III, RRI West, and Red Roof Franchising—breached their duty and failed to

act as similarly situated businesses would in similar circumstances.

352. At all relevant times, the Atlanta Red Roof Defendants—Westmont,

RRI, RRI III, RRI West, and Red Roof Franchising—had authority and

discretion regarding whether and how to take certain measures to provide for

the safety and security of invitees at the Atlanta Red Roof.

353. At all relevant times, Jane Doe 3 was an invitee of the Atlanta Red

Roof and the Atlanta Red Roof Defendants—Westmont, RRI, RRI III, RRI

West, and Red Roof Franchising—owed a duty of care to their invitees,

including Jane Doe 3, to keep the Atlanta Red Roof safe from unlawful acts

on the premises.

354. The Atlanta Red Roof Defendants—Westmont, RRI, RRI III, RRI West,

and Red Roof Franchising—negligently failed to keep the Atlanta Red Roof
#3036874v2
                                        109
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 117 of 165




safe and negligently failed to adequately and properly protect their invitees,

including Jane Doe 3, in breach of their duty of care. The Atlanta Red Roof

Defendants—Westmont, RRI, RRI III, RRI West, and Red Roof Franchising—

were negligent, and their negligence proximately caused Plaintiff injuries by:

        a.   Negligently violating O.C.G.A. § 51-3-1 by failing to use ordinary

             care to keep the premises safe;

        b.   Negligently violating O.C.G.A. § 41-1-1 by creating and

             maintaining a nuisance;

        c.   Negligently failing to provide appropriate and effective security

             personnel during Plaintiff’s trafficking at the hotel;

        d.   Negligently failing to properly inspect and maintain the

             premises;

        e.   Negligently failing to properly train and supervise their

             employees regarding sex trafficking at the hotel;

        f.   Negligently failing to properly retain, hire, train, and supervise

             said employees;

        g.   Negligently failing to ensure business policies, systems, and

             security were adequately followed and implemented;

        h.   Negligently failing to inspect, patrol, or appropriately monitor

             the property;
#3036874v2
                                       110
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 118 of 165




        i.   Negligently failing to remediate a long history of crime at the

             Atlanta Red Roof and the area nearby;

        j.   Negligently failing to warn invitees of known hazards at the

             property; and

        k.   Negligently representing to invitees that the property was safe.

355. Based on the facts alleged in Parts II.A–B., above, and incorporated

here by reference, RRI III had a duty to keep the premises safe for guests and

invitees, including Jane Doe 3. RRI III had knowledge of, or in the exercise of

reasonable care should have had knowledge of the threat of sex trafficking at

the Atlanta Red Roof Inn. Despite its actual and constructive knowledge,

RRI III negligently failed to protect invitees, including Plaintiff, from the

risks of sex trafficking.

356. Based on the facts alleged in Parts II.A–B., above, and incorporated

here by reference, RRI West had a duty to keep the premises safe for guests

and invitees, including Jane Doe 3. RRI West had knowledge of, or in the

exercise of reasonable care should have had knowledge of the threat of sex

trafficking at the Atlanta Red Roof Inn. Despite its actual and constructive

knowledge, RRI West negligently failed to protect invitees, including

Plaintiff, from the risks of sex trafficking.



#3036874v2
                                        111
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 119 of 165




357. Based on the facts alleged in Parts II.A–B., above, and incorporated

here by reference, Westmont had a duty to keep the premises safe for guests

and invitees, including Jane Doe 3. Westmont had knowledge of, or in the

exercise of reasonable care should have had knowledge of the threat of sex

trafficking at the Atlanta Red Roof Inn. Despite its actual and constructive

knowledge, Westmont negligently failed to protect invitees, including

Plaintiff, from the risks of sex trafficking.

358. Based on the facts alleged in Parts II.A–B., above, and incorporated

here by reference, Red Roof Franchising had a duty to keep the premises safe

for guests and invitees, including Jane Doe 3. RRI III had knowledge of, or in

the exercise of reasonable care should have had knowledge of the threat of

sex trafficking at the Atlanta Red Roof Inn because reporting of sex

trafficking was required under the franchise agreement. Despite its actual

and constructive knowledge, Red Roof Franchising negligently failed to

protect invitees, including Plaintiff, from the risks of sex trafficking.

359. Based on the facts alleged in Parts II.A–B., above, and incorporated

here by reference, RRI had a duty to keep the premises safe for guests and

invitees, including Jane Doe 3. RRI had knowledge of, or in the exercise of

reasonable care should have had knowledge of the threat of sex trafficking at

the Atlanta Red Roof. Despite its actual and constructive knowledge, RRI
#3036874v2
                                        112
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 120 of 165




negligently failed to protect invitees, including Plaintiff, from the risks of sex

trafficking.

360. Alternatively, Westmont and RRI are also liable in negligence to

Plaintiff under three distinct theories of liability: (1) Agency; (2) Alter Ego; (3)

Joint Venture. In support of those theories of liability, Plaintiff Jane Doe 3

repeats and incorporates the allegations set forth in paragraphs 113–22, 282–

92, and 344–346 above as if fully set forth herein.

361. As a direct and proximate result of the actions and/or inactions of

Atlanta Red Roof Defendants—Westmont, RRI, RRI III, RRI West, and Red

Roof Franchising—Jane Doe 3 suffered substantial physical, emotional, and

psychological harm and other damages in an amount to be proven at trial.

362. The wrongful actions of the Atlanta Red Roof Defendants—Westmont,

RRI, RRI III, RRI West, and Red Roof Franchising—constitute willful

misconduct, malice, fraud, wantonness, oppression, or that entire want of

care which would raise the presumption of conscious indifference to

consequences, rendering them liable to Jane Doe 3 for punitive damages

pursuant to O.C.G.A. § 51-12-5.1.

363. Plaintiff is entitled to an award of punitive damages without limitation

or cap because the actions of the Atlanta Red Roof Defendants—Westmont,

RRI, RRI III, RRI West, and Red Roof Franchising—and their employees
#3036874v2
                                        113
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 121 of 165




were willful and wanton and showed an entire want of care, which raises the

presumption of a conscious indifference to consequences.

364. The actions of the Atlanta Red Roof Defendants—Westmont, RRI, RRI

III, RRI West, and Red Roof Franchising—evidence a species of bad faith,

were and are stubbornly litigious, and have caused Plaintiff undue expense.

Thus, Plaintiff is entitled to recover the necessary expenses of litigation,

including an award of reasonable attorney’s fees and expenses required by

this action, pursuant to O.C.G.A. § 13-6-11 and/or O.C.G.A. § 9-11-68(e), as

well as any other statutory or common law basis.


                                  COUNT IX
    Violations of the Georgia Racketeer Influenced and Corrupt
               Organizations Act O.C.G.A. § 16-14-4(c)
(Against Suburban Extended Stay Defendants: HSI, Westmont, WHG
                 SU LP, WHG SU LLC, and SUB-SU)

365. Jane Doe 3 repeats and incorporates the allegations set forth in Parts

III.A–B. and paragraphs 224–48, above, as if fully set forth herein.

366. The Suburban Extended Stay Defendants—HSI, Westmont, WHG SU

LP, WHG SU LLC, and SUB-SU—violated O.C.G.A. § 16-14-4(c) by

conspiring to acquire money through a pattern of racketeering activity in

violation of O.C.G.A. § 16-14-4(a).



#3036874v2
                                       114
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 122 of 165




367. The Suburban Extended Stay Defendants—HSI, Westmont, WHG SU

LP, WHG SU LLC, and SUB-SU—knowingly and willfully joined a

conspiracy which contained a common plan or purpose to commit two or more

acts of racketeering activity, through which an interest in and control of

money would be acquired and maintained, either directly or indirectly (the

“Suburban Extended Stay Sex Trafficking Conspiracy”).

368. Each of the Suburban Extended Stay Defendants—HSI, Westmont,

WHG SU LP, WHG SU LLC, and SUB-SU—also individually violated

O.C.G.A. § 16-14-4(c) by endeavoring to violate O.C.G.A. § 16-14-4(a) by

acquiring or maintaining, directly or indirectly, an interest in and control of

money through a pattern of racketeering activity.

369. Each of the Suburban Extended Stay Defendants—HSI, Westmont,

WHG SU LP, WHG SU LLC, and SUB-SU—committed acts of racketeering

activity and overt acts in furtherance of its individual endeavors and the

Suburban Extended Stay Sex Trafficking Conspiracy, including those alleged

above.

370. The acts committed by the participants in the Suburban Extended Stay

Sex Trafficking Conspiracy number in the thousands.

371. The conduct in violation of the Georgia RICO Act in which the

Suburban Extended Stay Defendants—HSI, Westmont, WHG SU LP, WHG
#3036874v2
                                      115
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 123 of 165




SU LLC, and SUB-SU—participated continued to within five years of the

filing of this action.

372. Upon information and belief, the conduct of the Suburban Extended

Stay Defendants—HSI, Westmont, WHG SU LP, WHG SU LLC, and SUB-

SU—in violation of O.C.G.A. § 16-14-4 has not terminated.

373. Jane Doe 3 has suffered substantial physical, emotional, and

psychological harm and other damages as a direct and proximate result of the

violations of Georgia RICO by the Suburban Extended Stay Defendants—

HSI, Westmont, WHG SU LP, WHG SU LLC, and SUB-SU.

374. The Suburban Extended Stay Defendants—HSI, Westmont, WHG SU

LP, WHG SU LLC, and SUB-SU—are liable to Jane Doe 3 for three times her

damages in an amount to be proven at trial, her attorneys’ fees, and the costs

of investigation and litigation.

375. The wrongful actions of the Suburban Extended Stay Defendants—

HSI, Westmont, WHG SU LP, WHG SU LLC, and SUB-SU—constitute

willful misconduct, malice, fraud, wantonness, oppression, or that entire

want of care which would raise the presumption of conscious indifference to

consequences, rendering them liable to Jane Doe 3 for punitive damages

pursuant to O.C.G.A. § 51-12-5.1.



#3036874v2
                                     116
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 124 of 165




376. Because the Suburban Extended Stay Defendants acted with the

specific intent to cause harm, there is no limitation regarding the amount

that may be awarded as punitive damages.

                            COUNT X
   Georgia Racketeer Influenced and Corrupt Organizations Act
                       O.C.G.A. § 16-14-4(a)
(Against Suburban Extended Stay Defendants: HSI, Westmont, WHG
               SU LP, WHG SU LLC, and SUB-SU)

377. Jane Doe 3 repeats and incorporates the allegations set forth in Parts

III.A–B. and paragraphs 224–48, above, as if fully set forth herein.

378. As set forth above in paragraphs 224–48, above, the Suburban

Extended Stay Defendants—HSI, Westmont, WHG SU LP, WHG SU LLC,

and SUB-SU—violated O.C.G.A. § 16-14-4(a) by acquiring or maintaining,

directly or indirectly, an interest in money through a pattern of racketeering

activity.

379. The conduct in violation of the Georgia RICO Act in which the

Suburban Extended Stay Defendants—HSI, Westmont, WHG SU LP, WHG

SU LLC, and SUB-SU—participated continued to within five years of the

filing of this action.




#3036874v2
                                     117
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 125 of 165




380. Upon information and belief, the conduct of the Suburban Extended

Stay Defendants—HSI, Westmont, WHG SU LP, WHG SU LLC, and SUB-

SU—in violation of O.C.G.A. § 16-14-4 has not terminated.

381. Jane Doe 3 has suffered substantial physical, emotional, and

psychological harm and other damages as a direct and proximate result of the

Suburban Extended Stay Defendants—HSI, Westmont, WHG SU LP, WHG

SU LLC, and SUB-SU—violations of Georgia RICO.

382. The Suburban Extended Stay Defendants—HSI, Westmont, WHG SU

LP, WHG SU LLC, and SUB-SU—are liable to Jane Doe 3 for three times her

damages in an amount to be proven at trial, her attorneys’ fees, and her costs

of investigation and litigation.

383. The wrongful actions of the Suburban Extended Stay Defendants—

HSI, Westmont, WHG SU LP, WHG SU LLC, and SUB-SU—constitute

willful misconduct, malice, fraud, wantonness, oppression, or that entire

want of care which would raise the presumption of conscious indifference to

consequences, rendering them liable to Jane Doe 3 for punitive damages

pursuant to O.C.G.A. § 51-12-5.1.

384. Because the Suburban Extended Stay Defendants—HSI, Westmont,

WHG SU LP, WHG SU LLC, and SUB-SU—acted with the specific intent to



#3036874v2
                                     118
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 126 of 165




cause harm, there is no limitation regarding the amount that may be

awarded as punitive damages.

                          COUNT XI
                     TVPRA, 18 U.S.C. § 1595
(Against Suburban Extended Stay Defendants: HSI, Westmont, WHG
               SU LP, WHG SU LLC, and SUB-SU)

385. Plaintiff repeats and incorporates the allegations set forth in Parts

III.A–B., above, as if fully set forth herein.

386. In violation of 18 U.S.C. § 1595(a), each Suburban Extended Stay

Defendant—HSI, Westmont, WHG SU LP, WHG SU LLC, and SUB-SU—

knowingly benefitted from participation in a venture that it knew or should

have known engaged in sex trafficking.

                                Direct Liability

387. Each Suburban Extended Stay Defendant, HSI, Westmont, WHG SU

LP, WHG SU LLC, SUB-SU, is directly liable for its knowing benefit, actual

or constructive knowledge, and participation in the sex trafficking ventures

at the Suburban Extended Stay.

388. The Suburban Extended Stay Defendants—HSI, Westmont, WHG SU

LP, WHG SU LLC, and SUB-SU—knowingly benefitted from Plaintiff’s sex

trafficking by receiving a percentage of the revenue generated by the

operation of the Suburban Extended Stay, including a percentage of the

#3036874v2
                                        119
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 127 of 165




revenue generated for the rate charged on the rooms in which Plaintiff was

trafficked.

389. The Suburban Extended Stay Defendants—HSI, Westmont, WHG SU

LP, WHG SU LLC, SUB-SU—participated in a sex trafficking venture by

providing to Plaintiff’s trafficker the necessary venue for her sex trafficking.

In the course of this venture, numerous buyers paid to have sex with Plaintiff

at the Suburban Extended Stay.

390. The venture in which the Suburban Extended Stay Defendants—HSI,

Westmont, WHG SU LP, WHG SU LLC, SUB-SU—participated was in or

affecting interstate commerce.

391. The Suburban Extended Stay Defendants—HSI, Westmont, WHG SU

LP, WHG SU LLC, and SUB-SU—knew or should have known the venture

violated the TVPRA because the Suburban Extended Stay Defendants, their

agents and representatives, saw the signs of sex trafficking exhibited by

Plaintiff, her trafficker, the rooms in which she was trafficked, the frequent

traffic of male buyers to Plaintiff’s rooms, and the numerous other victims

being trafficked at the hotel.

392. Based on the facts alleged in Parts III.A–B., above, and incorporated

here by reference, HSI knew or should have known about sex trafficking

ventures at the hotel it owned. HSI participated in the sex trafficking
#3036874v2
                                       120
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 128 of 165




ventures at the Suburban Extended Stay by providing the venue, the

physical location where Plaintiff’s sex trafficking was allowed to occur.

393. Based on the facts alleged in Parts III.A–B., above, and incorporated

here by reference, WHG SU LLC and its successor WHG SU LP, knew or

should have known about sex trafficking ventures at the hotel they owned.

WHG SU LLC and its successor WHG SU LP participated in the sex

trafficking ventures at the Suburban Extended Stay by providing the venue,

the physical location where Plaintiff’s sex trafficking was allowed to occur.

394. As the general partner of WHG SU LP, SUB-SU is liable for the debts

and liabilities of WHG SU LP, which itself is liable as a successor of WHG SU

LLC.

395. Westmont managed the Suburban Extended Stay and employed the

staff there. Based on the facts alleged in Parts III.A–B., above, and

incorporated here by reference, Westmont knew or should have known about

the sex trafficking ventures at the Suburban Extended Stay. Westmont

participated in the sex trafficking ventures at the Suburban Extended Stay

by managing the property in such a manner as to permit sex trafficking to

occur and by renting rooms to sex traffickers for sex trafficking at the

Suburban Extended Stay with actual or constructive knowledge.



#3036874v2
                                      121
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 129 of 165




396. Alternatively, Westmont is also liable to Plaintiff under the TVPRA

under two other distinct theories: (1) Agency; and (2) Alter Ego.

397. At all times relevant to this lawsuit, WHG SU LP, WHG SU LLC, and

SUB-SU were in agency relationships with Westmont. Westmont exerted

complete control over WHG SU LP, WHG SU LLC, and SUB-SU. Westmont

directed and conducted all the business of WHG SU LP, WHG SU LLC, and

SUB-SU. Westmont controlled the means and methods of how WHG SU LP,

WHG SU LLC, and SUB-SU conducted their daily business. WHG SU LP,

WHG SU LLC, and SUB-SU were agents of Westmont.

398. At all times relevant to this lawsuit, WHG SU LP, WHG SU LLC, and

SUB-SU were alter egos of Westmont. WHG SU LP, WHG SU LLC, and

SUB-SU were created by Westmont and shars the same office as Westmont.

Westmont exerts complete control over WHG SU LP’s, WHG SU LLC’s, and

SUB-SU’s finances, policies, and business practices. Westmont employees

conduct all the business of WHG SU LP, WHG SU LLC, and SUB-SU. WHG

SU LP, WHG SU LLC, and SUB-SU did not have their own employees or

operations independent of Westmont. Westmont controlled the means and

methods of how WHG SU LP, WHG SU LLC, and SUB-SU conducted their

daily business. Westmont’s control over WHG SU LP, WHG SU LLC, and

SUB-SU was used to allow Westmont to profit from sex trafficking, including
#3036874v2
                                      122
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 130 of 165




Plaintiff’s sex trafficking, at the Suburban Extended Stay while attempting

to avoid liability for doing so. Westmont’s control of WHG SU LP, WHG SU

LLC, and SUB-SU, therefore, caused Plaintiff’s injuries in this lawsuit.

                                    Damages

399. Plaintiff has suffered substantial physical, emotional, and psychological

harm and other damages as a direct and proximate result of the Suburban

Extended Stay Defendants’, HSI, Westmont, WHG SU LP, WHG SU LLC,

SUB-SU, participation in the sex trafficking ventures at the Suburban

Extended Stay.

400. The Suburban Extended Stay Defendants—HSI, Westmont, WHG SU

LP, WHG SU LLC, and SUB-SU—are liable to Plaintiff for her damages in

an amount to be proven at trial, including reasonable attorneys’ fees under

the TVPRA and punitive damages.

401. All Defendants are jointly and severally liable for damages arising from

the indivisible injuries they caused Plaintiff.

                            COUNT XII
                            Negligence
  (Against the Suburban Extended Stay Defendants: HSI, Westmont,
                   WHG SU LP, WHG SU LLC, and
                             SUB-SU)

402. Jane Doe 3 repeats and incorporates the allegations set forth in Parts

III.A–B., above as if fully set forth herein.
#3036874v2
                                       123
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 131 of 165




403. At all relevant times, the Suburban Extended Stay Defendants—HSI,

Westmont, WHG SU LP, WHG SU LLC, and SUB-SU—controlled the

operation and management of the Suburban Extended Stay and had the legal

duty to keep the premises safe and secure with the due regard for the safety

of their invitees, including Plaintiff. The Suburban Extended Stay

Defendants breached their duty and failed to act as similarly situated

businesses would in similar circumstances.

404. At all relevant times, the Suburban Extended Stay Defendants—HSI,

Westmont, WHG SU LP, WHG SU LLC, and SUB-SU—had authority and

discretion regarding whether and how to take certain measures to provide for

the safety and security of invitees at the Suburban Extended Stay.

405. At all relevant times, Jane Doe 3 was an invitee of the Suburban

Extended Stay and the Suburban Extended Stay Defendants—HSI,

Westmont, WHG SU LP, WHG SU LLC, and SUB-SU—owed a duty of care

to their invitees, including Jane Doe 3, to keep the Suburban Extended Stay

safe from unlawful acts on the premises.

406. The Suburban Extended Stay Defendants—HSI, Westmont, WHG SU

LP, WHG SU LLC, and SUB-SU—negligently failed to keep the Suburban

Extended Stay safe and negligently failed to adequately and properly protect

their invitees, including Jane Doe 3, in breach of their duty of care. The
#3036874v2
                                      124
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 132 of 165




Suburban Extended Stay Defendants were negligent, and their negligence

proximately caused Plaintiff injuries by:

        a.   Negligently violating O.C.G.A. § 51-3-1 by failing to use ordinary

             care to keep the premises safe;

        b.   Negligently violating O.C.G.A. § 41-1-1 by creating and

             maintaining a nuisance;

        c.   Negligently failing to provide appropriate and effective security

             personnel during Plaintiff’s trafficking at the hotel;

        d.   Negligently failing to properly inspect and maintain the

             premises;

        e.   Negligently failing to properly train and supervise their

             employees regarding sex trafficking at the hotel;

        f.   Negligently failing to properly retain, hire, train, and supervise

             said employees;

        g.   Negligently failing to ensure business policies, systems, and

             security were adequately followed and implemented;

        h.   Negligently failing to inspect, patrol, or appropriately monitor

             the property;

        i.   Negligently failing to remediate a long history of crime at the

             Suburban Extended Stay and the area nearby;
#3036874v2
                                       125
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 133 of 165




        j.   Negligently failing to warn invitees of known hazards at the

             property; and

        k.   Negligently representing to invitees that the property was safe.

407. Based on the facts alleged in Parts III.A–B., above, and incorporated

here by reference, HSI had a duty to keep the premises safe for guests and

invitees, including Jane Doe 3. HSI had knowledge of, or in the exercise of

reasonable care should have had knowledge of the threat of sex trafficking at

the Suburban Extended Stay Inn. Despite its actual and constructive

knowledge, HSI negligently failed to protect invitees, including Plaintiff, from

the risks of sex trafficking.

408. Based on the facts alleged in Parts III.A–B., above, and incorporated

here by reference, WHG SU LLC had a duty to keep the premises safe for

guests and invitees, including Jane Doe 3. WHG SU LLC had knowledge of,

or in the exercise of reasonable care should have had knowledge of the threat

of sex trafficking at the Suburban Extended Stay Inn. Despite its actual and

constructive knowledge, WHG SU LLC negligently failed to protect invitees,

including Plaintiff, from the risks of sex trafficking.

409. Based on the facts alleged in Parts III.A–B., above, and incorporated

here by reference, WHG SU LLC and its successor WHG SU LP, knew or

should have known about sex trafficking ventures at the hotel they owned.
#3036874v2
                                       126
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 134 of 165




WHG SU LLC and its successor WHG SU LP participated in the sex

trafficking ventures at the Suburban Extended Stay by providing the venue,

the physical location where Plaintiff’s sex trafficking was allowed to occur.

410. As the general partner of WHG SU LP, SUB-SU is liable for the debts

and liabilities of WHG SU LP, which itself is liable as a successor of WHG SU

LLC.

411. Based on the facts alleged in Parts III.A–B., above, and incorporated

here by reference, Westmont had a duty to keep the premises safe for guests

and invitees, including Jane Doe 3. Westmont had knowledge of, or in the

exercise of reasonable care should have had knowledge of the threat of sex

trafficking at the Suburban Extended Stay Inn. Despite its actual and

constructive knowledge, Westmont negligently failed to protect invitees,

including Plaintiff, from the risks of sex trafficking.

412. Alternatively, Westmont is also liable in negligence to Plaintiff under

two other distinct theories of liability: (1) Agency; and (2) Alter Ego. In

support of those theories of liability, Plaintiff Jane Doe 3 repeats and

incorporates the allegations set forth in paragraphs 397–98, above, as if fully

set forth herein.

413. As a direct and proximate result of the actions and/or inactions of

Suburban Extended Stay Defendants—HSI, Westmont, WHG SU LP, WHG
#3036874v2
                                       127
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 135 of 165




SU LLC, and SUB-SU—Jane Doe 3 suffered substantial physical, emotional,

and psychological harm and other damages in an amount to be proven at

trial.

414. The wrongful actions of the Suburban Extended Stay Defendants—

HSI, Westmont, WHG SU LP, WHG SU LLC, and SUB-SU—constitute

willful misconduct, malice, fraud, wantonness, oppression, or that entire

want of care which would raise the presumption of conscious indifference to

consequences, rendering them liable to Jane Doe 3 for punitive damages

pursuant to O.C.G.A. § 51-12-5.1.

415. Plaintiff is entitled to an award of punitive damages without limitation

or cap because the actions of the Suburban Extended Stay Defendants—HSI,

Westmont, WHG SU LP, WHG SU LLC, and SUB-SU—and their employees

were willful and wanton and showed an entire want of care, which raises the

presumption of a conscious indifference to consequences.

416. The Suburban Extended Stay Defendants’, HSI, Westmont, WHG SU

LP, WHG SU LLC, SUB-SU, actions evidence a species of bad faith, were and

are stubbornly litigious, and have caused Plaintiff undue expense. Thus,

Plaintiff is entitled to recover the necessary expenses of litigation, including

an award of reasonable attorney’s fees and expenses required by this action,

pursuant to O.C.G.A. § 13-6-11 and/or O.C.G.A. § 9-11-68(e), as well as any
#3036874v2
                                       128
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 136 of 165




other statutory or common law basis.

                               COUNT XIII
       Violations of the Georgia Racketeer Influenced and Corrupt
                  Organizations Act O.C.G.A. § 16-14-4(c)
        (Against Microtel Defendants: Kuzzins, CC&S, and Essex)

417. Jane Doe 3 repeats and incorporates the allegations set forth in Parts

IV.A–B. and paragraphs 224–48, above, as if fully set forth herein.

418. The Microtel Defendants—Kuzzins, CC&S, and Essex—violated

O.C.G.A. § 16-14-4(c) by conspiring to acquire money through a pattern of

racketeering activity in violation of O.C.G.A. § 16-14-4(a).

419. The Microtel Defendants—Kuzzins, CC&S, and Essex—knowingly and

willfully joined a conspiracy which contained a common plan or purpose to

commit two or more acts of racketeering activity, through which an interest

in and control of money would be acquired and maintained, either directly or

indirectly (the “Microtel Sex Trafficking Conspiracy”).

420. Each of the Microtel Defendants—Kuzzins, CC&S, and Essex—also

individually violated O.C.G.A. § 16-14-4(c) by endeavoring to violate O.C.G.A.

§ 16-14-4(a) by acquiring or maintaining, directly or indirectly, an interest in

and control of money through a pattern of racketeering activity.

421. Each of the Microtel Defendants—Kuzzins, CC&S, and Essex—

committed acts of racketeering activity and overt acts in furtherance of its

#3036874v2
                                      129
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 137 of 165




individual endeavors and the Microtel Sex Trafficking Conspiracy, including

those alleged above.

422. The acts committed by the participants in the Microtel Sex Trafficking

Conspiracy number in the thousands.

423. The conduct in violation of the Georgia RICO Act in which the Microtel

Defendants—Kuzzins, CC&S, and Essex—participated continued to within

five years of the filing of this action.

424. Upon information and belief, the conduct of the Microtel Defendants—

Kuzzins, CC&S, and Essex—in violation of O.C.G.A. § 16-14-4 has not

terminated.

425. Jane Doe 3 has suffered substantial physical, emotional, and

psychological harm and other damages as a direct and proximate result of the

violations of Georgia RICO committed by the Microtel Defendants—Kuzzins,

CC&S, and Essex.

426. The Microtel Defendants—Kuzzins, CC&S, and Essex—are liable to

Jane Doe 3 for three times her damages in an amount to be proven at trial,

her attorneys’ fees, and the costs of investigation and litigation.

427. The wrongful actions of the Microtel Defendants—Kuzzins, CC&S, and

Essex—constitute willful misconduct, malice, fraud, wantonness, oppression,

or that entire want of care which would raise the presumption of conscious
#3036874v2
                                           130
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 138 of 165




indifference to consequences, rendering them liable to Jane Doe 3 for punitive

damages pursuant to O.C.G.A. § 51-12-5.1.

428. Because the Microtel Defendants—Kuzzins, CC&S, and Essex—acted

with the specific intent to cause harm, there is no limitation regarding the

amount that may be awarded as punitive damages.

                             COUNT XIV
     Georgia Racketeer Influenced and Corrupt Organizations Act
                         O.C.G.A. § 16-14-4(a)
       (Against Microtel Defendants: Kuzzins, CC&S and Essex)

429. Jane Doe 3 repeats and incorporates the allegations set forth in Parts

IV.A–B. and paragraphs 224–48, above, as if fully set forth herein.

430. As set forth above in paragraphs 22–48, above, the Microtel

Defendants—Kuzzins, CC&S, and Essex—violated O.C.G.A. § 16-14-4(a) by

acquiring or maintaining, directly or indirectly, an interest in money through

a pattern of racketeering activity.

431. The conduct in violation of the Georgia RICO Act in which the Microtel

Defendants—Kuzzins, CC&S, and Essex—participated continued to within

five years of the filing of this action.

432. Upon information and belief, the conduct of the Microtel Defendants—

Kuzzins, CC&S, and Essex—in violation of O.C.G.A. § 16-14-4 has not

terminated.

#3036874v2
                                           131
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 139 of 165




433. Jane Doe 3 has suffered substantial physical, emotional, and

psychological harm and other damages as a direct and proximate result of the

violations of Georgia RICO committed by the Microtel Defendants—Kuzzins,

CC&S, and Essex.

434. The Microtel Defendants—Kuzzins, CC&S, and Essex—are liable to

Jane Doe 3 for three times her damages in an amount to be proven at trial,

her attorneys’ fees, and her costs of investigation and litigation.

435. The wrongful actions of the Microtel Defendants—Kuzzins, CC&S, and

Essex—constitute willful misconduct, malice, fraud, wantonness, oppression,

or that entire want of care which would raise the presumption of conscious

indifference to consequences, rendering them liable to Jane Doe 3 for punitive

damages pursuant to O.C.G.A. § 51-12-5.1.

436. Because the Microtel Defendants—Kuzzins, CC&S, and Essex—acted

with the specific intent to cause harm, there is no limitation regarding the

amount that may be awarded as punitive damages.

                               COUNT XV
                         TVPRA, 18 U.S.C. § 1595
        (Against Microtel Defendants: Kuzzins, CC&S, and Essex)

437. Plaintiff repeats and incorporates the allegations set forth in Parts

IV.A–B., above, as if fully set forth herein.

438. In violation of 18 U.S.C. § 1595(a), each Microtel Defendant, Kuzzins,
#3036874v2
                                       132
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 140 of 165




CC&S, ESSEX, knowingly benefitted from participation in a venture that it

knew or should have known engaged in sex trafficking.

                               Direct Liability

439. Each Microtel Defendant—Kuzzins, CC&S, and Essex—is directly

liable for its knowing benefit, actual or constructive knowledge, and

participation in the sex trafficking ventures at the Microtel.

440. The Microtel Defendants—Kuzzins, CC&S, and Essex—knowingly

benefitted from Plaintiff’s sex trafficking by receiving a percentage of the

revenue generated by the operation of the Microtel, including a percentage of

the revenue generated for the rate charged on the rooms in which Plaintiff

was trafficked.

441. The Microtel Defendants—Kuzzins, CC&S, and Essex—participated in

a sex trafficking venture by providing to Plaintiff’s trafficker the necessary

venue for her sex trafficking. In the course of this venture, numerous buyers

paid to have sex with Plaintiff at the Microtel.

442. The venture in which the Microtel Defendants—Kuzzins, CC&S, and

Essex—participated was in or affecting interstate commerce.

443. The Microtel Defendants—Kuzzins, CC&S, and Essex—knew or should

have known the venture violated the TVPRA because the Microtel

Defendants, their agents and representatives, saw the signs of sex trafficking
#3036874v2
                                      133
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 141 of 165




exhibited by Plaintiff, her trafficker, the rooms in which she was trafficked,

the frequent traffic of male buyers to Plaintiff’s rooms, and the numerous

other victims being trafficked at the hotel.

444. Based on the facts alleged in Parts IV.A–B., above, and incorporated

here by reference, Kuzzins knew or should have known about sex trafficking

ventures at the hotel it owned. Kuzzins participated in the sex trafficking

ventures at the Microtel by providing the venue, the physical location where

Plaintiff’s sex trafficking was allowed to occur.

445. Based on the facts alleged in Parts IV.A–B., above, and incorporated

here by reference, CC&S knew or should have known about sex trafficking

ventures at the hotel. CC&S participated in the sex trafficking ventures at

the Microtel by providing the venue, the physical location where Plaintiff’s

sex trafficking was allowed to occur.

446. Essex managed the Microtel and employed the staff there. Based on

the facts alleged in Parts IV.A–B., above, and incorporated here by reference,

Essex knew or should have known about the sex trafficking ventures at the

Microtel. Essex participated in the sex trafficking ventures at the Microtel

by managing the property in such a manner as to permit sex trafficking to

occur and by renting rooms to sex traffickers for sex trafficking at the

Microtel with actual or constructive knowledge.
#3036874v2
                                        134
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 142 of 165




447. Alternatively, CC&S and Kuzzins are also liable to Plaintiff under the

TVPRA under two other distinct theories: (1) Agency; and (2) Alter Ego.

448. At all times relevant to this lawsuit, Kuzzins was in agency

relationships with CC&S. CC&S exerted complete control over Kuzzins.

CC&S directed and conducted all the business of Kuzzins. CC&S controlled

the means and methods of how Kuzzins conducted its daily business. Kuzzins

was an agent of CC&S.

449. At all times relevant to this lawsuit, Kuzzins was an alter ego of CC&S.

Kuzzins was created by CC&S and shares the same office as CC&S. CC&S

exerts complete control over Kuzzins’s finances, policies, and business

practices. CC&S employees conduct all the business of Kuzzins. Kuzzins

does not have its own employees or operations independent of CC&S. CC&S

controlled the means and methods of how Kuzzins conducted its daily

business. CC&S’s control over Kuzzins was used to allow CC&S to profit

from sex trafficking, including Plaintiff’s sex trafficking, at the Microtel while

attempting to avoid liability for doing so. CC&S’s control of Kuzzins,

therefore, caused Plaintiff’s injuries in this lawsuit.

450. Essex is also an agent of Kuzzins. Kuzzins and Essex expressly created

an agency relationship via contract in the parties’ management agreement

for the Microtel.
#3036874v2
                                       135
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 143 of 165




                                    Damages

451. Plaintiff has suffered substantial physical, emotional, and psychological

harm and other damages as a direct and proximate result of the participation

of the Microtel Defendants—Kuzzins, CC&S, and Essex—in the sex

trafficking ventures at the Microtel.

452. The Microtel Defendants—Kuzzins, CC&S, and Essex—are liable to

Plaintiff for her damages in an amount to be proven at trial, including

reasonable attorneys’ fees under the TVPRA and punitive damages.

453. All Defendants are jointly and severally liable for damages arising from

the indivisible injuries they caused Plaintiff.

                                  COUNT XVI

                               Negligence
      (Against the Microtel Defendants: Kuzzins, CC&S, and Essex)

454. Jane Doe 3 repeats and incorporates the allegations set forth in Parts

IV.A–B., above, as if fully set forth herein.

455. At all relevant times, the Microtel Defendants—Kuzzins, CC&S, and

Essex—controlled the operation and management of the Microtel and had the

legal duty to keep the premises safe and secure with the due regard for the

safety of their invitees, including Plaintiff. The Microtel Defendants

breached their duty and failed to act as similarly situated businesses would


#3036874v2
                                        136
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 144 of 165




in similar circumstances.

456. At all relevant times, the Microtel Defendants—Kuzzins, CC&S, and

Essex—had authority and discretion regarding whether and how to take

certain measures to provide for the safety and security of invitees at the

Microtel.

457. At all relevant times, Jane Doe 3 was an invitee of the Microtel and the

Microtel Defendants—Kuzzins, CC&S, and Essex—owed a duty of care to

their invitees, including Jane Doe 3, to keep the Microtel safe from unlawful

acts on the premises.

458. The Microtel Defendants—Kuzzins, CC&S, and Essex—negligently

failed to keep the Microtel safe and negligently failed to adequately and

properly protect their invitees, including Jane Doe 3, in breach of their duty

of care. The Microtel Defendants—Kuzzins, CC&S, and Essex—were

negligent, and their negligence proximately caused Plaintiff injuries by:

        a.   Negligently violating O.C.G.A. § 51-3-1 by failing to use ordinary

             care to keep the premises safe;

        b.   Negligently violating O.C.G.A. § 41-1-1 by creating and

             maintaining a nuisance;

        c.   Negligently failing to provide appropriate and effective security

             personnel during Plaintiff’s trafficking at the hotel;
#3036874v2
                                       137
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 145 of 165




        d.   Negligently failing to properly inspect and maintain the

             premises;

        e.   Negligently failing to properly train and supervise their

             employees regarding sex trafficking at the hotel;

        f.   Negligently failing to properly retain, hire, train, and supervise

             said employees;

        g.   Negligently failing to ensure business policies, systems, and

             security were adequately followed and implemented;

        h.   Negligently failing to inspect, patrol, or appropriately monitor

             the property;

        i.   Negligently failing to remediate a long history of crime at the

             Microtel and the area nearby;

        j.   Negligently failing to warn invitees of known hazards at the

             property; and

        k.   Negligently representing to invitees that the property was safe.

459. Based on the facts alleged in Parts IV.A–B., above, and incorporated

here by reference, Kuzzins had a duty to keep the premises safe for guests

and invitees, including Jane Doe 3. Kuzzins had knowledge of, or in the

exercise of reasonable care should have had knowledge of the threat of sex

trafficking at the Microtel. Despite its actual and constructive knowledge,
#3036874v2
                                       138
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 146 of 165




Kuzzins negligently failed to protect invitees, including Plaintiff, from the

risks of sex trafficking.

460. Based on the facts alleged in Parts IV.A–B., above, and incorporated

here by reference, CC&S had a duty to keep the premises safe for guests and

invitees, including Jane Doe 3. CC&S had knowledge of, or in the exercise of

reasonable care should have had knowledge of the threat of sex trafficking at

the Microtel. Despite its actual and constructive knowledge, CC&S

negligently failed to protect invitees, including Plaintiff, from the risks of sex

trafficking.

461. Based on the facts alleged in Parts IV.A–B., above, and incorporated

here by reference, Essex had a duty to keep the premises safe for guests and

invitees, including Jane Doe 3. Essex had knowledge of, or in the exercise of

reasonable care should have had knowledge of the threat of sex trafficking at

the Microtel. Despite its actual and constructive knowledge, Essex

negligently failed to protect invitees, including Plaintiff, from the risks of sex

trafficking.

462. Alternatively, CC&S and Kuzzins are also liable in negligence to

Plaintiff under two other distinct theories of liability: (1) Agency; and (2)

Alter Ego. In support of those theories of liability, Plaintiff Jane Doe 3



#3036874v2
                                       139
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 147 of 165




repeats and incorporates the allegations set forth in paragraphs 448–50,

above, as if fully set forth herein.

463. As a direct and proximate result of the actions and/or inactions of

Microtel Defendants—Kuzzins, CC&S, and Essex—Jane Doe 3 suffered

substantial physical, emotional, and psychological harm and other damages

in an amount to be proven at trial.

464. The wrongful actions of the Microtel Defendants—Kuzzins, CC&S, and

Essex—constitute willful misconduct, malice, fraud, wantonness, oppression,

or that entire want of care which would raise the presumption of conscious

indifference to consequences, rendering them liable to Jane Doe 3 for punitive

damages pursuant to O.C.G.A. § 51-12-5.1.

465. Plaintiff is entitled to an award of punitive damages without limitation

or cap because the actions of the Microtel Defendants—Kuzzins, CC&S, and

Essex—and their employees were willful and wanton and showed an entire

want of care, which raises the presumption of a conscious indifference to

consequences.

466. The actions of the Microtel Defendants—Kuzzins, CC&S, and Essex—

evidence a species of bad faith, were and are stubbornly litigious, and have

caused Plaintiff undue expense. Thus, Plaintiff is entitled to recover the

necessary expenses of litigation, including an award of reasonable attorney’s
#3036874v2
                                       140
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 148 of 165




fees and expenses required by this action, pursuant to O.C.G.A. § 13-6-11

and/or O.C.G.A. § 9-11-68(e), as well as any other statutory or common law

basis.

                                COUNT XVII
    Violations of the Georgia Racketeer Influenced and Corrupt
               Organizations Act O.C.G.A. § 16-14-4(c)
(Against ESA Defendants: ESA, ESA Management, ESA Portfolio, ESA
                        Operating, and HVM)

467. Jane Doe 3 repeats and incorporates the allegations set forth in Parts

V.A–C. and paragraphs 224–48, above, as if fully set forth herein.

468. The ESA Defendants—ESA, ESA Management, ESA Portfolio, ESA

Operating, and HVM—violated O.C.G.A. § 16-14-4(c) by conspiring to acquire

money through a pattern of racketeering activity in violation of O.C.G.A. §

16-14-4(a).

469. The ESA Defendants—ESA, ESA Management, ESA Portfolio, ESA

Operating, and HVM—knowingly and willfully joined a conspiracy which

contained a common plan or purpose to commit two or more acts of

racketeering activity, through which an interest in and control of money

would be acquired and maintained, either directly or indirectly (the “ESA Sex

Trafficking Conspiracy”).




#3036874v2
                                     141
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 149 of 165




470. Each of the ESA Defendants—ESA, ESA Management, ESA Portfolio,

ESA Operating, and HVM—also individually violated O.C.G.A. § 16-14-4(c)

by endeavoring to violate O.C.G.A. § 16-14-4(a) by acquiring or maintaining,

directly or indirectly, an interest in and control of money through a pattern of

racketeering activity.

471. Each of the ESA Defendants—ESA, ESA Management, ESA Portfolio,

ESA Operating, and HVM—committed acts of racketeering activity and overt

acts in furtherance of its individual endeavors and the ESA Sex Trafficking

Conspiracy, including those alleged above.

472. The acts committed by the participants in the ESA Sex Trafficking

Conspiracy number in the thousands.

473. The conduct in violation of the Georgia RICO Act in which the ESA

Defendants—ESA, ESA Management, ESA Portfolio, ESA Operating, and

HVM—participated continued to within five years of the filing of this action.

474. Upon information and belief, the conduct of the ESA Defendants—ESA,

ESA Management, ESA Portfolio, ESA Operating, and HVM—in violation of

O.C.G.A. § 16-14-4 has not terminated.

475. Jane Doe 3 has suffered substantial physical, emotional, and

psychological harm and other damages as a direct and proximate result of the



#3036874v2
                                      142
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 150 of 165




violations of Georgia RICO by the ESA Defendants—ESA, ESA Management,

ESA Portfolio, ESA Operating, and HVM.

476. The ESA Defendants—ESA, ESA Management, ESA Portfolio, ESA

Operating, and HVM—are liable to Jane Doe 3 for three times her damages

in an amount to be proven at trial, her attorneys’ fees, and the costs of

investigation and litigation.

477. The wrongful actions of the ESA Defendants—ESA, ESA Management,

ESA Portfolio, ESA Operating, and HVM—constitute willful misconduct,

malice, fraud, wantonness, oppression, or that entire want of care which

would raise the presumption of conscious indifference to consequences,

rendering them liable to Jane Doe 3 for punitive damages pursuant to

O.C.G.A. § 51-12-5.1.

478. Because the ESA Defendants acted with the specific intent to cause

harm, there is no limitation regarding the amount that may be awarded as

punitive damages.

                          COUNT XVIII
   Georgia Racketeer Influenced and Corrupt Organizations Act
                       O.C.G.A. § 16-14-4(a)
(Against ESA Defendants: ESA, ESA Management, ESA Portfolio, ESA
                      Operating, and HVM)




#3036874v2
                                      143
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 151 of 165




479. Jane Doe 3 repeats and incorporates the allegations set forth in Parts

V.A–C. and paragraphs 224–48, above, as if fully set forth herein.

480. As set forth above in paragraphs 224–48, the ESA Defendants—ESA,

ESA Management, ESA Portfolio, ESA Operating, and HVM—violated

O.C.G.A. § 16-14-4(a) by acquiring or maintaining, directly or indirectly, an

interest in money through a pattern of racketeering activity.

481. The conduct in violation of the Georgia RICO Act in which the ESA

Defendants—ESA, ESA Management, ESA Portfolio, ESA Operating, and

HVM—participated continued to within five years of the filing of this action.

482. Upon information and belief, the conduct of the ESA Defendants—ESA,

ESA Management, ESA Portfolio, ESA Operating, and HVM—in violation of

O.C.G.A. § 16-14-4 has not terminated.

483. Jane Doe 3 has suffered substantial physical, emotional, and

psychological harm and other damages as a direct and proximate result of the

ESA Defendants—ESA, ESA Management, ESA Portfolio, ESA Operating,

and HVM—violations of Georgia RICO.

484. The ESA Defendants—ESA, ESA Management, ESA Portfolio, ESA

Operating, and HVM—are liable to Jane Doe 3 for three times her damages

in an amount to be proven at trial, her attorneys’ fees, and her costs of

investigation and litigation.
#3036874v2
                                      144
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 152 of 165




485. The wrongful actions of the ESA Defendants—ESA, ESA Management,

ESA Portfolio, ESA Operating, and HVM—constitute willful misconduct,

malice, fraud, wantonness, oppression, or that entire want of care which

would raise the presumption of conscious indifference to consequences,

rendering them liable to Jane Doe 3 for punitive damages pursuant to

O.C.G.A. § 51-12-5.1.

486. Because the ESA Defendants—ESA, ESA Management, ESA Portfolio,

ESA Operating, and HVM—acted with the specific intent to cause harm,

there is no limitation regarding the amount that may be awarded as punitive

damages.

                            COUNT XIX
                      TVPRA, 18 U.S.C. § 1595
   (Against ESA Defendants: ESA, ESA Management, ESA Portfolio,
                     ESA Operating, and HVM)

487. Plaintiff repeats and incorporates the allegations set forth in Parts

V.A–C. as if fully set forth herein.

488. In violation of 18 U.S.C. § 1595(a), each ESA Defendant—ESA, ESA

Management, ESA Portfolio, ESA Operating, and HVM—knowingly

benefitted from participation in a venture that it knew or should have known

engaged in sex trafficking.




#3036874v2
                                       145
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 153 of 165




                                Direct Liability

489. Each ESA Defendant, ESA, ESA Management, ESA Portfolio, ESA

Operating, and HVM, is directly liable for its knowing benefit, actual or

constructive knowledge, and participation in the sex trafficking ventures at

the Baton Rouge and Atlanta ESAs.

490. The ESA Defendants—ESA, ESA Management, ESA Portfolio, ESA

Operating, and HVM—knowingly benefitted from Plaintiff’s sex trafficking

by receiving a percentage of the revenue generated by the operation of the

Baton Rouge and Atlanta ESAs, including a percentage of the revenue

generated for the rate charged on the rooms in which Plaintiff was trafficked.

491. The ESA Defendants—ESA, ESA Management, ESA Portfolio, ESA

Operating, and HVM—participated in a sex trafficking venture by providing

to Plaintiff’s trafficker the necessary venue for her sex trafficking. In the

course of this venture, numerous buyers paid to have sex with Plaintiff at the

Baton Rouge and Atlanta ESAs.

492. The venture in which the ESA Defendants—ESA, ESA Management,

ESA Portfolio, ESA Operating, and HVM—participated was in or affecting

interstate commerce.

493. The ESA Defendants—ESA, ESA Management, ESA Portfolio, ESA

Operating, and HVM—knew or should have known the venture violated the
#3036874v2
                                       146
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 154 of 165




TVPRA because the ESA Defendants, their agents and representatives, saw

the signs of sex trafficking exhibited by Plaintiff, her trafficker, the rooms in

which she was trafficked, the frequent traffic of male buyers to Plaintiff’s

rooms, and the numerous other victims being trafficked at the Baton Rouge

and Atlanta ESAs.

494. Based on the facts alleged in Parts V.A–C., above, and incorporated

here by reference, ESA Portfolio knew or should have known about sex

trafficking ventures at the hotels it owned. ESA Portfolio participated in the

sex trafficking ventures at the Baton Rouge and Atlanta ESAs by providing

the venue, the physical location where Plaintiff’s sex trafficking was allowed

to occur.

495. Based on the facts alleged in Parts V.A–C., above, and incorporated

here by reference, ESA Operating, knew or should have known about sex

trafficking ventures at the hotels it leased. ESA Operating, as the lessor of

the Baton Rouge and Atlanta ESAs, participated in the sex trafficking

ventures at the hotels by providing the venues, the physical location where

Plaintiff’s sex trafficking was allowed to occur.

496. The actions of all other ESA Defendants were taken for the sole benefit

of ESA, the parent company of all ESA Defendants. ESA participated in the

sex trafficking ventures at its hotels by providing a venue to sex traffickers
#3036874v2
                                       147
       Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 155 of 165




for sex trafficking in exchange for the revenue generated from the room

rentals, including the rooms in which Plaintiff was trafficked.

497. ESA Management and HVM managed the ESA and employed the staff

there. Based on the facts alleged in Parts V.A–C. ESA Management and

HVM knew or should have known about the sex trafficking ventures at the

Baton Rouge and Atlanta ESAs. ESA Management and HVM participated in

the sex trafficking ventures at the Baton Rouge and Atlanta ESAs by

managing the property in such a manner as to permit sex trafficking to occur

and by renting rooms to sex traffickers for sex trafficking at the Baton Rouge

and Atlanta ESAs with actual or constructive knowledge.

498. Alternatively, ESA Management and HVM are also liable to Plaintiff

under the TVPRA under two other distinct theories: (1) Agency; and (2) Alter

Ego.

499. At all times relevant to this lawsuit, ESA, ESA Portfolio, and ESA

Operating were in an agency relationship with ESA Management and HVM.

ESA Management and HVM exerted complete control over ESA, ESA

Portfolio, and ESA Operating. ESA Management and HVM directed and

conducted all the business of ESA, ESA Portfolio, and ESA Operating. ESA

Management and HVM controlled the means and methods of how ESA, ESA

Portfolio, and ESA Operating conducted their daily business. ESA, ESA
#3036874v2
                                      148
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 156 of 165




Portfolio, and ESA Operating were agents of ESA Management and HVM.

500. At all times relevant to this lawsuit, ESA, ESA Portfolio, and ESA

Operating were alter egos of ESA Management and HVM.

501. ESA, ESA Portfolio, and ESA Operating share the same office as ESA

Management and HVM. ESA Management and HVM exerts complete control

over ESA’s, ESA Portfolio’s, and ESA Operating’s, finances, policies, and

business practices. ESA Management and HVM employees conduct all the

business of ESA, ESA Portfolio, and ESA Operating. ESA, ESA Portfolio,

and ESA Operating did not have their own employees or operations

independent of ESA Management and HVM. ESA Management and HVM

controlled the means and methods of how ESA, ESA Portfolio, and ESA

Operating conducted their daily business.

502. ESA Management and HVM’s control over ESA, ESA Portfolio, and

ESA Operating was used to allow ESA Management and HVM to profit from

sex trafficking, including Plaintiff’s sex trafficking, at the Atlanta and Baton

Rouge ESAs while attempting to avoid liability for doing so. ESA

Management and HVM’s control of ESA, ESA Portfolio, and ESA Operating,

therefore, caused Plaintiff’s injuries in this lawsuit.




#3036874v2
                                       149
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 157 of 165




                                   Damages

503. Plaintiff has suffered substantial physical, emotional, and psychological

harm and other damages as a direct and proximate result of the ESA

Defendants’, ESA, ESA Management, ESA Portfolio, ESA Operating, and

HVM’s, participation in the sex trafficking ventures at the Baton Rouge and

Atlanta ESAs.

504. The ESA Defendants—ESA, ESA Management, ESA Portfolio, ESA

Operating, and HVM—are liable to Plaintiff for her damages in an amount to

be proven at trial, including reasonable attorneys’ fees under the TVPRA and

punitive damages.

505. All Defendants are jointly and severally liable for damages arising from

the indivisible injuries they caused Plaintiff.

                           COUNT XX
                           Negligence
(Against the ESA Defendants: ESA, ESA Management, ESA Portfolio,
                    ESA Operating, and HVM)

506. Jane Doe 3 repeats and incorporates the allegations set forth in Parts

V.A–C. above as if fully set forth herein.

507. At all relevant times, the ESA Defendants—ESA, ESA Management,

ESA Portfolio, ESA Operating, and HVM—controlled the operation and

management of the ESA and had the legal duty to keep the premises safe and

#3036874v2
                                       150
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 158 of 165




secure with the due regard for the safety of their invitees, including Plaintiff.

The ESA Defendants breached their duty and failed to act as similarly

situated businesses would in similar circumstances.

508. At all relevant times, the ESA Defendants—ESA, ESA Management,

ESA Portfolio, ESA Operating, and HVM—had authority and discretion

regarding whether and how to take certain measures to provide for the safety

and security of invitees at the Baton Rouge and Atlanta ESAs.

509. At all relevant times, Jane Doe 3 was an invitee of the ESA and the

ESA Defendants—ESA, ESA Management, ESA Portfolio, ESA Operating,

and HVM—owed a duty of care to their invitees, including Jane Doe 3, to

keep the ESA safe from unlawful acts on the premises.

510. The ESA Defendants—ESA, ESA Management, ESA Portfolio, ESA

Operating, and HVM—negligently failed to keep the ESA safe and

negligently failed to adequately and properly protect their invitees, including

Jane Doe 3, in breach of their duty of care. The ESA Defendants were

negligent, and their negligence proximately caused Plaintiff injuries by:

        a.   Negligently violating O.C.G.A. § 51-3-1 by failing to use ordinary

             care to keep the premises safe;

        b.   Negligently violating O.C.G.A. § 41-1-1 by creating and

             maintaining a nuisance;
#3036874v2
                                       151
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 159 of 165




        c.   Negligently failing to provide appropriate and effective security

             personnel during Plaintiff’s trafficking at the hotels;

        d.   Negligently failing to properly inspect and maintain the

             premises;

        e.   Negligently failing to properly train and supervise their

             employees regarding sex trafficking at the hotels;

        f.   Negligently failing to properly retain, hire, train, and supervise

             said employees;

        g.   Negligently failing to ensure business policies, systems, and

             security were adequately followed and implemented;

        h.   Negligently failing to inspect, patrol, or appropriately monitor

             the property;

        i.   Negligently failing to remediate a long history of crime at the

             Baton Rouge and Atlanta ESAs and the areas nearby;

        j.   Negligently failing to warn invitees of known hazards at the

             properties; and

        k.   Negligently representing to invitees that the property was safe.

511. Based on the facts alleged in Parts V.A–C., above, and incorporated

here by reference, ESA Portfolio had a duty to keep the premises safe for

guests and invitees, including Jane Doe 3. ESA Portfolio had knowledge of,
#3036874v2
                                       152
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 160 of 165




or in the exercise of reasonable care should have had knowledge of the threat

of sex trafficking at the Baton Rouge and Atlanta ESAs. Despite its actual

and constructive knowledge, ESA Portfolio negligently failed to protect

invitees, including Plaintiff, from the risks of sex trafficking.

512. Based on the facts alleged in Parts V.A–C., above, and incorporated

here by reference, ESA Operating had a duty to keep the premises safe for

guests and invitees, including Jane Doe 3. ESA Operating had knowledge of,

or in the exercise of reasonable care should have had knowledge of the threat

of sex trafficking at the Baton Rouge and Atlanta ESAs. Despite its actual

and constructive knowledge, ESA Operating negligently failed to protect

invitees, including Plaintiff, from the risks of sex trafficking.

513. Based on the facts alleged in Parts V.A–C., above, and incorporated

here by reference, ESA had a duty to keep the premises safe for guests and

invitees, including Jane Doe 3. ESA had knowledge of, or in the exercise of

reasonable care should have had knowledge of the threat of sex trafficking at

the Baton Rouge and Atlanta ESAs. Despite its actual and constructive

knowledge, ESA negligently failed to protect invitees, including Plaintiff,

from the risks of sex trafficking.

514. Based on the facts alleged in Parts V.A–C., above, and incorporated

here by reference, ESA Management had a duty to keep the premises safe for
#3036874v2
                                       153
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 161 of 165




guests and invitees, including Jane Doe 3. ESA Management had knowledge

of, or in the exercise of reasonable care should have had knowledge of the

threat of sex trafficking at the Baton Rouge and Atlanta ESAs. Despite its

actual and constructive knowledge, ESA Management negligently failed to

protect invitees, including Plaintiff, from the risks of sex trafficking.

515. Based on the facts alleged in Parts V.A–C., above, and incorporated

here by reference, HVM had a duty to keep the premises safe for guests and

invitees, including Jane Doe 3. HVM had knowledge of, or in the exercise of

reasonable care should have had knowledge of the threat of sex trafficking at

the Baton Rouge and Atlanta ESAs. Despite its actual and constructive

knowledge, HVM negligently failed to protect invitees, including Plaintiff,

from the risks of sex trafficking.

516. Alternatively, ESA Management and HVM are also liable in negligence

to Plaintiff under two other distinct theories of liability: (1) Agency; and (2)

Alter Ego. In support of those theories of liability, Plaintiff Jane Doe 3

repeats and incorporates the allegations set forth in paragraphs 499–502,

above, as if fully set forth herein.

517. As a direct and proximate result of the actions and/or inactions of ESA

Defendants—ESA, ESA Management, ESA Portfolio, ESA Operating, and



#3036874v2
                                       154
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 162 of 165




HVM—Jane Doe 3 suffered substantial physical, emotional, and

psychological harm and other damages in an amount to be proven at trial.

518. The wrongful actions of the ESA Defendants—ESA, ESA Management,

ESA Portfolio, ESA Operating, and HVM—constitute willful misconduct,

malice, fraud, wantonness, oppression, or that entire want of care which

would raise the presumption of conscious indifference to consequences,

rendering them liable to Jane Doe 3 for punitive damages pursuant to

O.C.G.A. § 51-12-5.1.

519. Plaintiff is entitled to an award of punitive damages without limitation

or cap because the actions of the ESA Defendants—ESA, ESA Management,

ESA Portfolio, ESA Operating, and HVM—and their employees were willful

and wanton and showed an entire want of care, which raises the presumption

of a conscious indifference to consequences.

520. The ESA Defendants’, ESA, ESA Management, ESA Portfolio, ESA

Operating, and HVM, actions evidence a species of bad faith, were and are

stubbornly litigious, and have caused Plaintiff undue expense. Thus, Plaintiff

is entitled to recover the necessary expenses of litigation, including an award

of reasonable attorney’s fees and expenses required by this action, pursuant

to O.C.G.A. § 13-6-11 and/or O.C.G.A. § 9-11-68(e), as well as any other

statutory or common law basis.
#3036874v2
                                      155
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 163 of 165




        Respectfully Submitted this 8th day of May, 2020.

                                     /s/ John E. Floyd
                                     John E. Floyd
                                     Georgia Bar No. 266413
                                     floyd@bmelaw.com
                                     Manoj S. Varghese
                                     Georgia Bar No. 734668
                                     varghese@bmelaw.com
                                     Tiana S. Mykkeltvedt
                                     Georgia Bar No. 533512
                                     mykketlvedt@bmelaw.com
                                     Amanda Kay Seals
                                     Georgia Bar No. 502720
                                     seals@bmelaw.com
                                     Michael R. Baumrind
                                     Georgia Bar No. 960296
                                     baumrind@bmelaw.com

        BONDURANT, MIXSON & ELMORE, LLP
        1201 West Peachtree Street, N.W., Suite 3900
        Atlanta, Georgia 30309
        (404) 881-4100 – Telephone
        (404) 881-4111 – Facsimile

                                     Jonathan S. Tonge
                                     jtonge@atclawfirm.com
                                     Georgia Bar No. 303999
                                     Patrick J. McDonough
                                     Georgia Bar No. 489855
                                     pmcdonough@atclawfirm.com
                                     Trinity Hundredmark
                                     Georgia Bar No. 140808
                                     thundred@atclawfirm.com



#3036874v2
                                      156
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 164 of 165




        ANDERSEN, TATE & CARR, P.C.
        One Sugarloaf Centre
        1960 Satellite Boulevard, Suite 4000
        Duluth, Georgia 30097
        (770) 822-0900 – Telephone
        (770) 822-9680 – Facsimile

        Attorneys for Plaintiff Jane Doe 3




#3036874v2
                                       157
      Case 1:19-cv-03843-WMR Document 227 Filed 05/08/20 Page 165 of 165




                          CERTIFICATE OF SERVICE


        I hereby certify that on May 8, 2020, the foregoing SECOND AMENDED

COMPLAINT was filed with the Clerk of Court using the EM/ECF system

which will send e-mail notification to all counsel of record.

        This 8th day of May 2020.



                                                    /s/ John E. Floyd
                                                    John E. Floyd
                                                    Georgia Bar No. 266413


BONDURANT, MIXSON & ELMORE, LLP
1201 West Peachtree Street, N.W.
Suite 3900
Atlanta, GA 30309
(404) 881-4100- Telephone
(404) 881-4111 – Facsimile




#3036874v2
                                        158
